Exhibit 10.2

 

LICENSE, SUPPLY AND DISTRIBUTION AGREEMENT

 

between              

454 Life Sciences Corporation

20 Commercial Street

Branford, CT 06405

USA

 

“454”

and              

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

CH-4070 Basel

Switzerland

 

“FHLR”

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

1



--------------------------------------------------------------------------------

RECITALS

 

WHEREAS, 454 develops, manufactures and markets products related to DNA
sequencing.

 

WHEREAS, FHLR is a company with business activities also in the life science
research market and the diagnostic market.

 

WHEREAS, 454 and FHLR (the “Parties”) desire to have 454 manufacture and supply
to FHLR certain products and to have FHLR manufacture, distribute and sell
certain products under the terms and conditions stated herein.

 

WHEREAS, FHLR may at its sole discretion delegate to any of its Affiliates, and
specifically, but not limited to, Roche Diagnostics GmbH in Mannheim (“RDG”),
any rights and obligations under this Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the covenants
contained herein, the Parties hereto do hereby agree as follows:

 

1. DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement, the following
words and phrases, whenever capitalized in this Agreement, shall have the
following meanings:

 

1.1 “Affiliate” shall mean

 

(a) an organization which directly or indirectly controls a Party to this
Agreement;

 

(b) an organization which is directly or indirectly controlled by a Party to
this Agreement;

 

(c) an organization which is controlled, directly or indirectly, by the ultimate
parent company of a Party.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

2



--------------------------------------------------------------------------------

Control as per (a) to (c) is defined as owning fifty percent or more of the
voting stock of a company or having otherwise the power to govern the financial
and the operating policies or to appoint the management of an organization.

 

With respect to FHLR the term “Affiliate” shall not include Genentech, Inc., 1
DNA Way, South San Francisco, California 94080-4990, U.S.A. (“Genentech”) nor
Chugai Pharmaceutical Co., Ltd, 1-9, Kyobashi 2-chome, Chuo-ku, Tokyo, 104-8301,
Japan (“Chugai”), respectively, unless the Parties agree in writing to include
Genentech and/or Chugai as Affiliates hereunder.

 

1.2 “Application R&D Project” shall mean a project regarding the development of
applications on an existing or future system (e.g., Rev 1.0, 1.1, 2.0) for the
Technology, including the development of protocols, Instruments Reagents,
Reagent Kits, Disposables and Software, as conducted pursuant to the R&D
Agreement.

 

1.3 “ASP” shall mean worldwide Average Sales Price. The estimated and
preliminary ASP shall be determined pursuant to Section 3.3(b) and (c) and the
actual ASP shall be calculated under Section 3.3(c) for each Licensed Product by
dividing Net Sales of such Licensed Product by the number of Licensed Products
included in such Net Sales.

 

1.4 “Commercial Launch” shall mean the first commercial sale by FHLR or its
Affiliates of a Licensed Product to a Third Party in any country of the
Territory.

 

1.5 “Confidential Information” shall have the meaning set forth in Section 9.1
hereof.

 

1.6 “Contract Year” shall mean a period of twelve (12) consecutive months during
the term of this Agreement. The first Contract Year shall commence on the first
of January after the Commercial Launch of the first Licensed Product, provided
such Commercial Launch will be in the year of 2005. In the event that the
Commercial Launch occurs after the year of 2005, the Contract Year shall
commence on the first day of the first calendar quarter after the Commercial
Launch.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

3



--------------------------------------------------------------------------------

1.7 “Disposables” shall mean PicoTiterPlates (PTPs) and any other Licensed
Products identified as Disposables on Exhibit 2 and 5, as amended from time to
time in accordance with the terms of Section 2.7.

 

1.8 “Effective Date” shall mean the date of the last signature of the Parties as
set forth on the signature page hereof.

 

1.9 “Excess Quantity” shall mean orders in excess of
[***************************] the then current binding forecast of the relevant
Licensed Products for the applicable calendar quarter.

 

1.10 “Field” shall be any field of application of the Licensed Products in life
science research, pharmaceutical research and other sequencing applications,
excluding the IVD Field; provided, however, that any sequencing applications
shall be limited to those sequencing applications performing more than
[*******************] (or such lesser number as 454 notifies FHLR in writing
that it is permitted to commercialize pursuant to its Third Party license
agreements) different DNA sequencing reactions in one Process Cycle, including
but not limited to the performance of any of the following activities, or any
component step or process included within such activities, with respect to any
or all organisms and for whatever purpose or purposes: (a) sequencing all, or
substantially all, of a genome, genomic region or chromosome based on
sequencing, (b) expression profiling based on cDNA/mRNA sequencing, (c)
repetitive sequencing of genomic regions (e.g., genes) or specific cDNA’s, and
(d) performing SNP analysis of whole genomes or of more than
[*******************] SNPs in one Process Cycle.

 

1.11 “Forecast” shall mean a forecast delivered pursuant to Section 3.5.

 

1.12 “Initial Stock” shall mean the total amount of Licensed Products to be
ordered in FHLR’s or its Affiliates first purchase order before Commercial
Launch of such Licensed Product as determined pursuant to Section 2.7.

 

1.13 “Initial Term” shall have the meaning set forth in Section 11.1 hereof.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

4



--------------------------------------------------------------------------------

1.14 “Instruments” shall mean those Licensed Products that are listed as
Instruments on Exhibits 2 and 5, as amended from time to time in accordance with
the terms of Section 2.7.

 

1.15 “IVD Field” shall mean the application of the Licensed Products in in vitro
human diagnostic uses using
[****************************************************] in other countries in the
Territory.

 

1.16 “Joint Invention” shall have the meaning set forth in Section 6.1 of the
R&D Agreement.

 

1.17 “Joint Steering Committee” shall have the meaning set forth in Section 8.3
hereof.

 

1.18 “Licensed Patents” shall mean those patents and patent applications with
regard to nucleic acid handling, library preparation, amplification,
pyrosequencing, and sequencing data analysis as listed in Exhibit 1, which is
attached hereto and made a part hereof, and any new patent or patent application
owned, controlled by or licensed to 454 and covering any aspects of any Licensed
Products relevant to the Field during the term of this Agreement, including
without limitation 454 Sole Inventions and Joint Inventions arising under this
Agreement and the R&D Agreement, and any and all continuations,
continuations-in-part, divisions, patents of addition, reissues,
re-examinations, renewals or extensions (including any Supplemental Protection
Certificates) thereof, or any patents which shall be issued based on such patent
applications, and any and all foreign counterparts of the foregoing.

 

1.19 “Licensed Products” shall mean, unless otherwise provided herein, any
product the manufacture, use or sale of which falls under a Valid Claim of a
Licensed Patent and which is listed on Exhibit 2, as such Exhibit may be amended
from time to time in accordance with the terms hereof. Licensed Products shall
include Instruments, Reagent Kits, Software and Disposables for DNA sequencing
or other applications, in each case having characteristics as defined in the
Specifications in Exhibit 3 to this Agreement.

 

1.20 “Net Sales” shall mean, with respect to sales or other dispositions
(including any leasing of Instruments) of a Licensed Product, the amount
invoiced by FHLR or FHLR’s

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

5



--------------------------------------------------------------------------------

Affiliates to end users, distributors or agents after deduction of volume
discounts, sales rebates, allowances, returns, sales taxes (such as but not
limited to value added taxes) and other taxes directly linked to the sales
(provided that such taxes are separately invoiced to such end user, distributors
or agents), and [**************************************
************************************************************************
***************************] for:

 

(a) tariffs, duties and taxes imposed upon the production, sale, delivery or use
of Licensed Product(s) (excluding tariffs, duties and taxes that are separately
invoiced to end users, distributors or agents), and

 

(b) distribution and other customary expenses, such as freight, transportation
and insurance expenses, and for

 

(c) cash discounts, retroactive price reductions or credits to customers on
account of settlement of complaint.

 

Leasing of Instruments:

 

With respect to dispositions of Instruments that are financed by leasing or a
similar financing model, Net Sales shall be reported according to Section 4.2
and shall include the entire principal amount (selling price) but shall not
include any commercially reasonable interest charge that is associated with the
financing of such Instrument.

 

“Combination Products”

 

In the event one or more Licensed Product(s) is/are sold together with one or
more other product(s) (“Non-Sequencing Products”) or with one or more Licensed
Product(s) to which different royalty rates apply (e.g., Disposables and Reagent
Kits) at a single price (such combination is hereinafter referred to as
“Combination Product”), such single price shall be allocated among the Licensed
Product(s) and the other product(s) in the Combination Product based on the
market price for such products when sold separately. If any such product is not
being sold alone with a market price, 454 and FHLR shall agree upon a fair
market price for that product. Solely this agreed upon price shall be used to
calculate Net Sales in such instance.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

6



--------------------------------------------------------------------------------

Non-Sequencing Products shall mean products that are not a functional part of a
system which comprises a Licensed Product and which perform a function other
than sequencing, preparation of samples for sequencing, or data recovery or
management and reporting of sequence data.

 

1.21 “Process Cycle” shall mean the performance of sequencing on a sample or
samples loaded onto a substrate at an average density greater than
[******************************************************************************************

*************************************************]. A substrate is the physical
entity holding the samples.

 

1.22 “Project” and “Projects” shall mean a System R&D Project and/or Application
R&D Project.

 

1.23 “Proposed Licensed Product” shall mean those products listed on Exhibit 5
which are not Licensed Products as listed on Exhibit 2.

 

1.24 “R&D Agreement” shall mean the Research and Development Agreement executed
by the Parties simultaneously with this Agreement.

 

1.25 “Reagent” shall mean a material consumed in operating an Instrument that is
not designated as a Disposable and intended to be a part of a Reagent Kit.

 

1.26 “Reagent Kit” shall mean an assembly of Reagents to be used in connection
with the Instrument and the Disposables (e.g., Sequencing Kits, Amplification
Kits and Library Preparation Kits), and which is contained in Exhibits 2 and 5
as amended from time to time in accordance with the terms of Section 2.7.

 

1.27 “Reagent Supply Agreement” shall have the meaning set forth in Section
2.5(a).

 

1.28 “Safety Stock” shall have the meaning set forth in Section 3.7.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

7



--------------------------------------------------------------------------------

1.29 “Software” shall mean the software required to operate an Instrument and
manipulate sequence data generated in such operation, including re-sequencing
alignment and de-novo sequence assembly software, as identified in Exhibit 2 and
5, as amended from time to time in accordance with the terms of Section 2.7.

 

1.30 “Specifications” shall mean those product specifications (including
performance of the product) for each of the Licensed Products or Proposed
Licensed Products, as set forth in Exhibits 3 and 8 attached hereto and made a
part hereof, and as such Exhibits are amended from time to time in accordance
with the terms hereof.

 

1.31 “Subcontractor” shall have the meaning set forth in Section 5.8.

 

1.32 “System R&D Project” shall mean a project for the development of the
technology claimed in the Licensed Patents in general or a project to develop
Instruments, system Reagents, Disposables, and/or Software to meet the
Specifications for Rev. 1.0, 1.1 and 2.0 or future systems to be defined, as
conducted pursuant to the R&D Agreement.

 

1.33 “Technology” shall mean the Licensed Products and the technology claimed in
the Licensed Patents for DNA sequencing based on 454 proprietary
pyrophosphate-based sequencing technology and the related know-how, protocols,
processes, Instruments, machines, materials, compositions, tests procedures,
manufacturing procedures, techniques, formulations, methodologies and data,
inventions, observations and information.

 

1.34 “Territory” shall mean the entire world.

 

1.35 “Third Party” shall mean a party other than FHLR, 454 or their Affiliates.

 

1.36 “Transfer Price” shall have the meaning set forth in Section 3.3(a).

 

1.37 “Valid Claim” shall mean a claim of an issued Licensed Patent (including
patents issued after the date hereof) which has not been disclaimed or held
invalid or unenforceable by a ruling of a court or other governmental agency of
competent jurisdiction from which no appeal can be or has been taken or a claim
in a pending patent application within the Licensed Patents that has not
otherwise finally been held un-patentable by the competent administrative
agency.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

8



--------------------------------------------------------------------------------

1.38 “Other Capitalized Terms” All capitalized terms herein that are defined in
the R&D Agreement shall have the same meaning as in the R&D Agreement unless
specifically defined otherwise in this Agreement.

 

2. LICENSE GRANT, PURCHASE, SALE AND OPTION

 

2.1 License Grant. 454 hereby grants to FHLR and its Affiliates an exclusive,
royalty bearing, non-assignable (except as forth in Section 12.3) right and/or
license under the Licensed Patents, (a) to market, distribute, sell, offer to
sell or have sold Licensed Products for use in the Field and the Territory, (b)
subject to Section 2.2(a), to use Licensed Products for internal research,
development and/or training purposes pursuant to this Agreement and the R&D
Agreement, and (c) to manufacture or have manufactured Licensed Products for
such sale and distribution in limited circumstances as expressly set forth in
Sections 2.5(a), 3.8, 3.9, 5.1(c) and 11.1(c). The Parties acknowledge and agree
that, notwithstanding the limitation on the scope of the exclusive licenses
granted to FHLR and its Affiliates hereunder to those Licensed Products which
will be listed on Exhibit 2 from time to time, during the Initial Term, 454
shall have no right to market, distribute, sell, offer to sell or have sold, nor
license a Third Party any such rights with respect to any product in the Field
whose manufacture, use or sale falls under a Valid Claim of a Licensed Patent
except as expressly permitted by Section 2.2 (b), (c) or (d) or by Section 2.7
hereof.

 

Under the rights granted herein, FHLR and its Affiliates will exclusively sell
and distribute Licensed Products in the Field and Territory and in accordance
with the labeling requirements set forth in Section 8.2 and the other terms and
conditions set forth in this Agreement. Subject to Section 2.2(a), 454
acknowledges and agrees that FHLR or its Affiliates may appoint sub-distributors
for the purpose of this Agreement who shall have the right to market, offer to
sell and sell the Licensed Products for use in the Field to any Third Party in
the Territory.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

9



--------------------------------------------------------------------------------

2.2 License Limitations.

 

(a) The license granted in Section 2.1 shall not include (i) the right to make
Licensed Products except as expressly set forth in Sections 2.5(a), 3.8, 3.9,
5.1(c) and 11.1 hereof, (ii) the right of FHLR or FHLR’s Affiliates (with the
exception of RDG) to use Licensed Products for internal research and development
purposes except as a purchaser thereof at fair market value from FHLR or its
Affiliates (which limitation shall not apply to Licensed Products used by any
Affiliate for reasonable and customary training purposes), (iii) the right to
sublicense except for end-user label licenses and service label licenses as
necessary to restrict use of Licensed Products to the Field and/or to allow a
customer to use the Licensed Products in a service business with Third Parties
as contemplated below, or (iv) the right to reverse engineer Licensed Products
for purposes of designing new products or modifying existing products.
Notwithstanding any other provision of this Agreement, use of the Licensed
Products in a service business by any Third Party to whom FHLR sells Licensed
Products will require a one-time payment of [*********************************]
by FHLR to 454 (after FHLR has received such Third Party payment) prior to
commencement of any such services by such Third Party
[*******************************************************************]. For the
avoidance of doubt, sale of Licensed Products through a Third Party distributor
or wholesaler is hereby deemed not to be the grant of a sublicense of all or any
portion of the rights licensed hereunder. The Parties hereby acknowledge and
agree that Third Party purchasers of Licensed Products from FHLR or its
Affiliates shall be entitled to use the Licensed Products free and clear of any
claim for a royalty, or other claim of 454 arising under the Licensed Patents as
long as such use is in conformity with the limitation set forth below.

 

FHLR shall include the following restrictive language, or language which is
substantially equivalent, on all pack inserts, promotional literature and
contracts for Licensed Products:

 

Restriction on Use. As a condition of sale of this product, purchaser agrees (i)
not to use the product to perform less than ten thousand (10,000) sequencing
reactions on a sample or samples on a single PicoTiterPlate, (ii) to use the
product for research and general laboratory use only, and (iii) not to use the
product for commercial services without purchase of a commercial services
license which is available through the Licensing

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

10



--------------------------------------------------------------------------------

Department of Roche Diagnostics GmbH. Failure to comply with these restrictions
will result in an infringement of patent rights and other intellectual property
rights of seller or third parties and a breach of the terms of the sale of this
product.

 

454 may request changes to clause (i) above as necessary to comply with the laws
and regulations of the place of sale of any Licensed Product provided that the
resulting language is legally effective to prevent infringement by the purchaser
of such Licensed Product of 454’s Third Party licensor’s rights outside of the
Field. Notwithstanding any other provision hereof, FHLR shall not be liable
towards 454 or any Third Party licensor of 454 for any breach by FHLR’s Licensed
Product customers of such license restrictions. 454 shall defend, indemnify and
hold FHLR harmless against any claims, actions, suits, proceedings, losses,
damages, liabilities, costs and expenses (including reasonable attorney’s fees)
(“Liability”), related to or resulting from any claims or suits brought by any
Third Party licensor of 454 for breach of the above Restrictions on Use and
respective patent rights or other intellectual property rights made or brought
against FHLR. 454 will pay all cost of damages finally awarded in any such
proceedings or any settlement with respect to any such claims.

 

(b) Notwithstanding any other provision hereof, 454 shall retain the right to
use the Technology and the Licensed Products for the purpose of operating a
service business to provide services to Third Parties in the Field, such right
to be non-exclusive to the extent provided with respect to customers of FHLR in
Section 2.2(a)(iii). For the avoidance of doubt, 454 shall have no rights to
transfer its retained rights hereunder to any Third Party during the Initial
Term other than in connection with any assignment made pursuant to Section 12.3
hereof. 454 may not utilize more than [******************] at any time to
conduct such service business during the Initial Term, unless otherwise agreed
by the Joint Steering Committee.

 

(c) Notwithstanding the exclusive license granted herein, before the Commercial
Launch of any new version of a Licensed Product, 454 shall, during the term of
this Agreement, have the right to test and sell a defined number of pre-launch
versions of such Licensed Product to a defined number of beta sites (both to be
agreed upon with RDG)

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

11



--------------------------------------------------------------------------------

prior to Commercial Launch, such sales to be for the sole benefit of 454 without
compensation to FHLR. 454 shall not sell these pre-launch versions under any
FHLR or Roche label and 454 shall be responsible and liable for any and all
claims of its beta site customers including also the return of any Licensed
Product. FHLR shall in particular not be responsible for any customer service
and/or technical support for such products.

 

For the avoidance of doubt, 454 shall have the right for its sole benefit to
sell and deliver any Licensed Products to its customers between the Effective
Date and the date of first Commercial Launch of a Licensed Product by FHLR.
Until [*******************] after such First Commercial Launch, 454 may still
deliver Instruments for which it has received a purchase order prior to such
Commercial Launch but such right for 454 shall terminate with respect to
Instruments [******************] after first Commercial Launch except as
otherwise provided in subsection (d) hereof. For all customers 454 sells
Licensed Products to prior to the Effective Date and between the Effective Date
and FHLR´s First Commercial Launch and thereafter as permitted in this
paragraph, the last two sentences of the first paragraph in this Section 2.2 (c)
shall apply.

 

(d) Notwithstanding the exclusive license granted herein, after Commercial
Launch, 454 shall have the right to sell Licensed Products to strategic partners
approved by RDG for use in approved collaborative research agreements (to be
approved by the Joint Steering Committee) between such strategic partners and
454 as indicated in Exhibit 4 (which Exhibit shall also list such strategic
partner agreements as approved by the Joint Steering Committee). Such Exhibit
shall be amended from time to time by the Joint Steering Committee. 454 shall
pay FHLR a royalty of [**] of the Net Sales for any such Licensed Products sold
by 454 to such strategic partners. The definition of Net Sales and the
provisions of Article 4 shall apply to payment of any such royalties by 454,
with the role of the Parties reversed.

 

2.3 License/Distribution Option. 454 and its Affiliates shall not enter into any
agreement with Third Parties with respect to a license to the Technology
(including Licensed Patents) for the IVD Field or a distribution arrangement for
the IVD Field during the Initial Term of this Agreement without first giving
FHLR and its Affiliates the right of first negotiation as set forth herein.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

12



--------------------------------------------------------------------------------

For the IVD Field, FHLR and its Affiliates shall have an exclusive right of
first negotiation to obtain an exclusive or non-exclusive license and/or
distribution rights with respect to the sale of Licensed Products in the IVD
Field as set forth herein. This right shall be exercisable during the Initial
Term of this Agreement so long as FHLR is not in default of any provision hereof
as follows:

 

(a) In the event FHLR or its Affiliates wish to expand the Field to include the
IVD Field, the Parties agree to negotiate in good faith the terms for such
rights to the extent such rights remain available subject to Section 2.3(b)
below; or

 

(b) In the event that 454 wishes to grant any Third Party licenses or rights in
any country within the Territory with respect to the distribution or sale of
Licensed Products or Proposed Licensed Products or any other product falling
under a Valid Claim of a Licensed Patent in the IVD Field (regardless of whether
454 desires to initiate or a Third Party has initiated discussions of such
rights), 454 shall first propose to grant such rights to FHLR. Such proposal
shall be in writing, be made in good faith, and provide terms no less favorable
to FHLR than those to be offered to, or offered by, such Third Party. Within
[**************] after receipt of any such proposal, FHLR shall notify 454 as to
whether FHLR wishes to enter into negotiations for such rights. If FHLR provides
timely notice that it wishes to do so, then the Parties shall conduct exclusive
negotiations and use good faith efforts to conclude an agreement within
[************************] thereafter. If the Parties are unable to agree upon
the terms of such agreement despite the use of good faith efforts for such
[********************] day period, FHLR shall put its proposal in writing (the
“Last Offer”). Thereafter, 454 shall be free to grant a license or other rights
to Third Parties to the rights described in such Last Offer on terms more
favorable to 454 than the Last Offer made by FHLR. If, on the other hand, (i)
FHLR gives 454 notice that FHLR does not wish to enter into any such
negotiation, or (ii) FHLR does not respond to 454’s initial proposal within
[************] after receipt thereof, then 454 shall be free to grant a license
or other rights as outlined in the initial proposal to Third Parties in the IVD
Field on any terms.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

13



--------------------------------------------------------------------------------

2.4 Purchase and Sale. During the Initial Term of this Agreement and subject to
the terms and conditions contained herein, FHLR shall have the right, but not
the obligation (except as set forth in the binding portion of each Forecast as
noted in Section 3.5, hereof) to purchase the Licensed Products from 454 and 454
shall exclusively manufacture and supply to FHLR or its Affiliates at the
Transfer Price such quantities of the Licensed Products as 454 is required to
supply hereunder. The Licensed Products available to FHLR for purchase from 454
are indicated in Exhibit 2 of this Agreement, which may be amended by written
agreement of the Parties from time to time during the term of this Agreement in
accordance with the terms of Section 2.7 hereof. FHLR and its Affiliates shall
not have the right to purchase Licensed Products from a Third Party except as
expressly provided under the terms of this Agreement.

 

2.5 Supply Options.

 

(a) To the extent FHLR or its Affiliates are capable of supplying components for
Reagent Kits in the required volume and under specifications to be agreed by the
Parties, at 454’s option, FHLR or its Affiliates shall supply to 454, on
reasonable terms and conditions to be agreed upon in a separate supply agreement
(the “Reagent Supply Agreement”), bulk Reagents for the assembly of Reagent Kits
for as long as 454 supplies Reagent Kits to FHLR hereunder.

 

(b) In the event that FHLR or its Affiliates assumes sole responsibility for
Reagent Kit manufacturing , as provided in Section 5.1(c) hereof, during the
Initial Term, at 454’s option FHLR or its Affiliates will supply 454 with
Reagent Kits at [***********] of such Reagent Kit for use in 454’s internal
research, 454’s service business, and for transfer to strategic partners,
including CuraGen Corporation. For the avoidance of doubt, no royalties to 454
shall be due by FHLR on any sales of Reagent Kits to 454 under this Agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

14



--------------------------------------------------------------------------------

2.6 Diligence. FHLR shall use commercially reasonable efforts to commercialize
Licensed Products in the Field during the term of this Agreement. However, FHLR
will commercialize the Licensed Product in phases at its reasonable commercial
discretion with respect to different geographic regions starting with the United
States. Such efforts shall include, without limitation, FHLR’s obligation to:

 

(a) Offer Licensed Products to Third Parties for sale within [***********] after
the later of (i) availability of Initial Stock at FHLR or its Affiliates of all
Licensed Products necessary for a system launch (e.g., Rev. 1.0, Rev.1.1, Rev
2.0) meeting the Specifications and (ii) fulfillment by 454 of the requirements
of Section 5.9 (b) and (c). If FHLR or its Affiliates fails to so launch any
such Licensed Product within such [***********] period,
[**********************************************************************
*******************************************************************************************************],
such Instrument and related Software, Disposables and Reagent Kits shall no
longer be subject to this Agreement and 454 shall be free to sell and distribute
such Licensed Products on its own or with another Third Party;

 

(b) Spend [*************************************] over the Initial Term of this
Agreement and at least [**********************************] per calendar year
(or the respective share of such sum for incomplete calendar years during the
Initial Term starting with the first day of the month following the Effective
Date), with at least [***************] of such total amount being spent prior to
the [**************************************], on marketing and sales promotional
and support activities, such as advertising, congresses, trade shows, and other
expenditures not including FHLR’s & FHLR’s Affiliate personnel costs and
employment related expenditures, pursuant to a marketing plan developed by the
Marketing Steering Committee (as defined in Section 8.3(c));

 

(c) Dedicate in a reasonable time frame after launch enough resources for
local/regional marketing support
[**********************************************************************************************************
********
***********************************************************************];

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

15



--------------------------------------------------------------------------------

(d) Devote sufficient trained personnel for customer service and technical
support, such that troubleshooting and training for Licensed Products is
reasonably ensured;

 

(e) Implement sales force incentives [***************************************
**********************]; and

 

(f) Not market or sell any product for sequencing applications in the Field that
directly competes with a Licensed Product.

 

2.7 New Licensed Products. Licensed Products, and their initial estimated ASP’s
and launch dates are set forth on Exhibit 2 and Specifications of such Licensed
Products are described on Exhibit 3. Proposed Licensed Products (e.g., Rev 1.1
and Rev 2.0), and estimated launch dates and proposed initial estimated ASP’s
are listed on Exhibit 5. Specifications for Proposed Licensed Products are
listed on Exhibit 8. During the term of the R&D Agreement, other than projects
with strategic partners under Exhibit 4 hereof, any applications development or
product development projects to be conducted by or on behalf of 454 using the
Technology in the Field must be proposed to RDG as Projects under Article 2 of
the R&D Agreement at the DI milestone according to Exhibit 6 requirements. For
the avoidance of doubt, 454 shall have no right to market, distribute, sell,
offer to sell or have sold or to license any Third Party any such right with
respect to any product falling under a Valid Claim derived from a project with a
strategic partner under Exhibit 4 hereof during the Initial Term.

 

If RDG does not agree to approve such Project and to designate the relevant
product as a Proposed Licensed Product within a period of [*************]
following such proposal, FHLR and its Affiliates will have no rights to such
product under this Agreement (except as set forth in Section 3.7 of the R&D
Agreement) and 454 will be free to independently develop and distribute such
product.

 

At the DI milestone according to Exhibit 6 requirements for Projects under the
R&D Agreement, the Joint Steering Committee will amend Exhibits 5 and 8 to
include new Proposed Licensed Products, launch dates, initial ASP and
Specifications. At the DO milestone according to Exhibit 6 requirements, the
Joint Steering Committee will

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

16



--------------------------------------------------------------------------------

determine the final Specifications, ordering of Initial Stock, launch dates, and
initial estimated ASPs for Proposed Licensed Products which will then be
included on Exhibits 2 and 3 and at such time the Proposed Licensed Products
will become Licensed Products. 454 is responsible for meeting dates and
quantities of Initial Stock. All changes of Specifications, launch dates and
initial estimated ASP between the DO and DI Milestones will be recorded in the
minutes of the Joint Steering Committee. If at any time (i) 454 and RDG agree to
completely discontinue development of a Proposed Licensed Product hereunder or
(ii) FHLR or its Affiliates fails to launch any Licensed Product as required
pursuant to Section 2.6(a) then such Licensed Product shall be removed from this
Agreement and 454 will be free to independently develop and distribute such
product.

 

[****************] Licensed Products are currently included in Exhibits 2, 3, 5
and 8, although no formal DI/DO Milestone according to this Section 2.7 has been
completed. In the event of any changes to the Specifications or other contents
of such Exhibits arising in connection with actual DI/DO Milestone completion,
the respective Exhibits will be amended accordingly at the time of the
respective DI/DO Milestone completion according to Exhibit 6.

 

3. UPFRONT PAYMENTS, TRANSFER PRICE, ROYALTIES, ORDERS, PRODUCT SUPPLY

 

3.1 Upfront Payments. In consideration of 454’s development of the Technology
and FHLR’s exclusive access to the Technology and Licensed Products in the Field
as provided herein, RDG has made a payment of [*******************************]
to 454 according to the Exclusivity Agreement signed on January 21st, 2005, and

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

17



--------------------------------------------------------------------------------

FHLR will make to 454 the following payments:

 

(a)      within [*****] after the Effective Date of this Agreement:   US$
[********] (b)      within [*****] after [*************************]           
[****************************]            [**********************]   US$
[********] within [*****]:     (b)      after Commercial Launch of the Rev. 1.0
           Licensed Products (Exhibit 2) by FHLR or            its Affiliates:  
US$ [********] (c)      after FHLR and its Affiliates reaching a
[**************]            [**************]:   US$ [********] (d)      after
Commercial Launch of the Rev. 1.1            Licensed Products (Exhibit 5) by
FHLR or its            Affiliates:   US$ [********] (e)      after Commercial
Launch of the Rev. 2.0            Licensed Products (Exhibit 5) by FHLR      
     or its Affiliates:   US$ [********]

 

3.2 Milestone Payments. As additional consideration for the launch of Rev. 1.0,
1.1 and 2.0 and for the access to the Technology, FHLR will make to 454 during
the Initial Term milestone payments for access to the Technology at thresholds
of cumulative aggregated total sales by FHLR and its Affiliates of all Licensed
Products as follows:

 

FHLR shall pay to 454 at every [******************************] of cumulative
aggregated [************************] an amount of [***********************
************************]; provided, however, that such [******] shall be
calculated at [*******************************] cumulative aggregated
[***************** *******] since the last [******************************] was
achieved for which a [**************] (which may have occurred in a prior
quarter), and shall, [*******************************] of the end of each such
calendar quarter. (Example: [*********************
***************************************************************************************************
*****].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

18



--------------------------------------------------------------------------------

Payments as set forth above shall be stopped for the Initial Term of this
Agreement after cumulative aggregate Net Sales of Licensed Products in any given
calendar year have reached [*******************************************].

 

Until the launch of Rev. 1.1 all payments made under this Section 3.2 are
related to Rev. 1.0. After the launch of Rev. 1.1 all payments made under this
Section 3.2 are related to Rev. 1.1. After the launch of Rev. 2.0 all payments
made under this Section 3.2 are related to Rev. 2.0.

 

3.3 Transfer Price.

 

(a) 454 shall charge FHLR, and FHLR shall purchase from 454 the quantities of
Licensed Products ordered pursuant to this Agreement at a transfer price for
each of the Licensed Products (the “Transfer Price”) of [****************] based
on the initial estimated Average Sales Price (“ASP”) as specified in (b) below.

 

Notwithstanding the foregoing, (i) the payment obligations and the value of the
estimated ASP shall be subject to adjustment based on the actual ASP as set
forth in paragraph (c) below, (ii) the minimum Transfer Price based on the
initial estimated ASP is set forth in paragraph (d) below, and (iii) the
Transfer Price for Instruments and Reagent Kits ordered by FHLR for purposes
covered by Section 2.1(b), as noted in the relevant purchase order, and which
shall be used by FHLR only for such allowed purposes shall be [**********
**********] of the applicable estimated ASP. For the avoidance of doubt, no
royalties shall be payable from FHLR to 454 for Licensed Products ordered by
FHLR for purposes covered by Section 2.1 (b).

 

(b) The initial estimated ASP for Licensed Products for Rev. 1.0 shall be as
follows:

 

Instrument (Rev. 1.0), including Software:    US$ [*****] Reagent Kits (Rev.1.0)
for 70x75 PicoTiterPlate:    US$ [***] Disposables (Rev.1.0) (70x75
PicoTiterPlate):    US$ [***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

19



--------------------------------------------------------------------------------

The detailed initial estimated ASP for initial Licensed Products on a catalogue
number basis will be detailed in Exhibit 2 which will be amended from time to
time for additional Licensed Products. The initial estimated ASP for Rev 1.1 and
2.0 Licensed Products and other Licensed Products shall be agreed as set forth
in Section 2.7.

 

(c) During the last quarter of each calendar year beginning in 2005, the
applicable estimated ASP for the following calendar year and the preliminary
actual ASP for the current calendar year shall be determined latest by November
30th based on FHLR’s reporting of Net Sales of Licensed Products during the
previous three quarters of such calendar year. Based on the preliminary actual
ASP for the current calendar year, FHLR shall invoice 454 for any amount
overpaid or pay 454 for underpaid amounts, depending on whether the preliminary
actual ASP is lower or higher than the estimated ASP. The due date for any such
adjustment payments shall be December 15th of each calendar year beginning in
2005.

 

During the first quarter of each calendar year beginning in 2006, the applicable
actual ASP for the preceding calendar year shall be determined based on FHLR’s
actual Net Sales. Following the determination of the actual ASP for the
preceding calendar year, FHLR shall invoice 454 for any amount overpaid or pay
454 for underpaid amounts, depending on whether the actual ASP is lower or
higher than the preliminary actual ASP. The due date for any such adjustment
payments shall be March 31st of each calendar year beginning in 2006.

 

(d) Notwithstanding any other provision hereof, irrespective of the actual ASP,
the minimum floor price to be paid as a minimum Transfer Price from FHLR to 454
during the Initial Term shall be as follows:

 

Instruments, Software and Disposables: [**] of initial estimated ASP as set
forth in Exhibit 2.

 

Reagent Kits: [**] of initial estimated ASP as set forth in Exhibit 2.

 

The minimum Transfer Price for each Product may be re-negotiated in good faith
by the Joint Steering Committee upon written request of either Party in the
event that the actual

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

20



--------------------------------------------------------------------------------

ASP falls below the threshold of [***************] of the initial estimated ASP
for Instruments, Software and Disposables and [****************] of the initial
estimated ASP for Reagent Kits, taking into account the changes in production
costs and the changes in the end user prices in the market of the particular
Licensed Product.

 

For the avoidance of doubt, the Parties agree that no Transfer Price payment
under this Section 3.3 shall be made by FHLR or its Affiliates to 454 for any
Licensed Product that is manufactured by FHLR or its Affiliates or on behalf of
FHLR or its Affiliates by a party other than 454 according to the terms of this
Agreement.

 

3.4 Royalties.

 

(a) FHLR will pay to 454 running royalties on Net Sales of Licensed Products in
the amount of:

 

  (i) [***********************] for Instruments, Disposables and Software
manufactured by 454; and [**************] if manufactured by FHLR.

 

  (ii) [*************************] for Reagent Kits manufactured by 454.

 

  (iii) [********************] for Reagent Kits manufactured by FHLR until
annual sales volume for Reagent Kits and Disposables in any calendar year
reaches [**********************************].

 

  (iv) On any sales of Reagent Kits manufactured by FHLR where annual sales
volume for Reagent Kits and Disposables is
[*******************************************************************************************
*****************************************************].

 

  (v) On any sales of Reagent Kits manufactured by FHLR where sales volume for
Reagent Kits and Disposables is
[**************************************************************************
**************************************************************************************************].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

21



--------------------------------------------------------------------------------

  (vi) On any sales of Reagent Kits manufactured by FHLR where annual sales
volume for Reagent Kits and Disposables is
[********************************************************************************************

********************************]

 

For the avoidance of doubt, the royalties on Disposables shall be as set forth
in Section 3.4 (a) (i) of this Agreement, irrespective of whether Disposables
are packaged into a Reagent Kit. In such case the Combination Product section of
the Net Sales definition shall apply.

 

(b) If the actual ASP for Reagent Kits should drop in any given calendar year
when FHLR is manufacturing Reagent Kits as provided in Section 5.1(c), such that
FHLR’s fully loaded cost (which shall include all reasonable and customary
direct and indirect costs of manufacturing) exceeds [*********************] of
the actual ASP, the royalties due to 454 on Reagent Kits shall be reduced by
[********************] of such excess. Such reduction shall be limited to a
maximum of [******************************* **************] for Reagent Kits in
such calendar year. The reimbursement of FHLR for reductions made under this
Section 3.4 (b) shall be due with the adjustment payments due on March 31st of
each calendar year as set forth in Section 3.3 (c).

 

(c) In any given calendar year during the Initial Term where the total R&D
investment of 454 for actual or potential Licensed Products with respect to
Projects is below [******************************] (reduced by its share of any
reduction in Application R&D Project funding as set out in more detail in
Sections 3.3 of the R&D Agreement), or following Commercial Launch of Rev. 2.0,
if 454’s total R&D investment is below [****************************] for such
calendar year and such [**********************************] is lower than
[******************************], the royalty to be paid by FHLR to 454 on
Reagent Kits shall be reduced by [****************] (e.g., to [****************]
for Reagent Kits where sales of Reagent Kits and Disposables are
[***********************] according to Section 3.4 (a) (iii)-(vi)). The R&D
Steering Committee (as defined in Section 8.3(c)) shall monitor such R&D
investments. 454 shall keep complete and accurate books and records in
accordance with established accounting practices in sufficient detail to permit
ready computation of the investments required to be

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

22



--------------------------------------------------------------------------------

made under this Agreement and the R&D Agreement. All such books and records, for
a period of two (2) years, shall be open for inspection by a chartered
accountant during normal business hours and provided that such inspection has
been announced to 454 at least three (3) weeks in advance. The reimbursement of
FHLR for reductions made under this Section 3.4 (c) shall be due with the
adjustment payments due on March 31st of each calendar year as set forth in
Section 3.3 (c).

 

(d) During the Initial Term of this Agreement FHLR shall pay minimum royalties
on the 30th day of each Contract Year for the first four Contract Years as
follows:

 

[*************]:    US$     [********] [*************]:    US$     [********]
[*************]:    US$     [********] [*************]:    US$     [********]

 

Such minimum royalties shall be fully applied to and deductible from royalties
due for Net Sales during the relevant Contract Year provided that such minimum
royalties shall be due only if Rev. 1.0 is available for Commercial Launch at
FHLR [****], Rev. 1.1 is available for Commercial Launch at FHLR [****] and Rev.
2.0 is available for Commercial Launch at FHLR [****]. Otherwise and in each
case the amount of minimum royalties will have to be negotiated between the
Parties in good faith.

 

3.5 Forecasts and Orders.

 

(a) Starting on the Effective Date and prior to the 15th day of each new
calendar quarter during the Initial Term, FHLR or its Affiliates shall furnish
to 454 a rolling Forecast in quarterly increments indicating, by calendar
quarter, the quantities of the Licensed Products that FHLR and its Affiliates
intend to order during each calendar quarter of the twelve (12) month period
starting with the first day of the succeeding calendar quarter. The amounts set
forth for the first calendar quarter included in such Forecast shall constitute
a binding commitment upon FHLR and its Affiliates to purchase the Licensed
Product quantities in the Forecast for such period, pursuant to purchase orders
which shall be submitted by

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

23



--------------------------------------------------------------------------------

FHLR or its Affiliates to 454 in accordance with Section 3.5(c). The binding
Forecast for any such calendar quarter shall be no less than
[******************] and no more than [********************************] of the
previous non-binding Forecast for such calendar quarter. During the first
Contract Year the binding Forecast for any such calendar quarter shall be no
less than [**************] and no more than [******************* ************]
of the previous non-binding forecast for such calendar quarter. The remaining
nine (9) months of each such Forecast shall merely represent reasonable
estimates for planning purposes only and will be good faith Forecasts but,
however, shall not obligate FHLR or its Affiliates to purchase the Licensed
Product quantities set forth therein.

 

(b) The estimated initial rolling Forecast for Licensed Products added to
Exhibit 2 according to Section 2.7 after the Effective Date shall be agreed upon
in writing at DO milestone until the above described rolling forecasting process
begins and shall be non-binding. Thereafter, Forecasts for such added Licensed
Products shall be included in each Forecast to be provided pursuant to Section
3.5(a).

 

(c) FHLR or its Affiliates shall place each purchase order with 454 for the
Licensed Products to be delivered hereunder in writing. Each such purchase order
shall constitute a binding obligation upon FHLR and its Affiliates and shall be
confirmed by 454 within two (2) weeks from receipt of the purchase order, such
confirmation to include information on the expected delivery date.
Notwithstanding the foregoing, 454 shall not be obligated to confirm purchase
orders that exceed the binding forecast for the relevant calendar quarter or
that are received after the expiration or termination of the Initial Term.

 

454 shall use best efforts to deliver within four (4) weeks from the receipt of
each purchase order such quantity of Licensed Products as is set forth in the
binding Forecast for the quarter.

 

For Excess Quantity orders, 454 shall use its commercially reasonable efforts to
meet the four (4) weeks delivery date for such purchase orders and shall
reasonably adapt its production capacity accordingly. 454 may use the Safety
Stock of the Licensed Products to be maintained pursuant to Section 3.7 to meet
Excess Quantity orders.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

24



--------------------------------------------------------------------------------

(d) During the Initial Term, FHLR or its Affiliates may order spare parts from
454 from time to time with prices as specified in Exhibit 7 and as further set
out below. Exhibit 7 shall be amended annually by the Joint Steering Committee
as proposed by the Operations Steering Committee based on the criteria set forth
below. 454 shall deliver such spare parts to FHLR or its Affiliates as soon as
reasonably available, but in any event within thirty (30) days of the relevant
purchase order. Any such spare parts which are to be used by FHLR or its
Affiliates for technical service during the warranty period shall be provided
free of charge to FHLR or its Affiliates. For any such spare parts which are to
be used in connection with technical service which is to occur after the
warranty period, spare part prices shall be based on the Instrument Transfer
Price using [*****************************************
************************************], as initially provided for Rev. 1.0 in
Exhibit 7. FHLR shall provide 454 with any information reasonably requested by
454 to confirm any amounts due to 454 hereunder based on the use of spare parts
and such information shall be subject to audit as provided in Article 4.

 

(e) FHLR’s or its Affiliates’ purchase orders may not modify any terms of this
Agreement or add any terms not set forth herein. Any such additional terms or
modifications shall have no effect. In the event there is any confusion as to
the obligations of the Parties regarding a particular Licensed Product purchase
order, the Parties agree that the resolution of such issue shall be controlled
solely by the terms of this Agreement.

 

3.6 Delivery and Invoicing.

 

(a) 454 shall ship the Licensed Products which are ordered by FHLR or its
Affiliates in accordance with this Agreement pursuant to confirmed purchase
orders from 454’s facility on a DDU basis (Incoterms 2000) to RDG’s Germany or
Roche’s Indianapolis facility or directly to an FHLR customer (as specified in
the respective purchase order) in accordance with the quantities specified in
FHLR’s or its Affiliates’ purchase orders and the delivery dates specified in
454’s confirmation thereof. However, FHLR shall bear the cost for freight and
insurance, as indicated in the relevant invoice, provided that FHLR shall have
the exclusive right to determine the freight forwarder, such determination to be
made in a timely manner.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

25



--------------------------------------------------------------------------------

(b) All deliveries shall comply with FHLR’s shipping and pallet guidelines (if
applicable) as set forth in Exhibit 9.

 

(c) 454 shall invoice FHLR or RDG as indicated in the purchase order for the
Transfer Prices of the Licensed Products supplied under such purchase orders,
regardless of the point of delivery. FHLR shall pay each such invoice within
[*************] net after acceptance (i.e., not having informed 454 of any
non-conformity according to Section 5.5 (a)) of the Licensed Products at their
destination.

 

All payments to 454 shall be made via wire transfer pursuant to the following
information:

 

Bank of America

 

ABA# [*******]

 

Wire account# [*********]

 

For further credit to: [*************],

 

Account# [***************]

 

Attn: [**********************]

 

(d) Unless the Parties expressly agree in writing to use a different currency
and regardless of the currency on the invoice, all invoices under this Agreement
shall be paid in United States Dollars.

 

3.7 Safety Stock. Commencing with the Commercial Launch of the first Licensed
Product and throughout the Initial Term of this Agreement, 454 shall maintain a
fresh Safety Stock, either at 454 or at its suppliers, of (a) the Disposables
which are Licensed Products at such time with a minimum shelf life as defined in
the Specifications in Exhibit 3, in an amount equivalent to the forecasted
purchases for the current calendar quarter, and (b) unless FHLR or its
Affiliates is producing Reagent Kits as provided in Section 5.1(c), (i) Reagents
for use in manufacturing Reagent Kits which are Licensed Products at such time
with a minimum shelf life of [***************], in an amount equivalent to the
forecasted purchases of Reagent Kits for the current calendar quarter, (ii)
provided that if the shelf life of Reagent Kits which are Licensed Products at
such time exceeds [***************],

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

26



--------------------------------------------------------------------------------

such Reagent Kits shall instead be stocked in amounts equivalent to the
forecasted purchases for the current calendar quarter. During the Initial Term,
such Safety Stock shall be exclusively available to FHLR and its Affiliates.
Deliveries by 454 to FHLR may be taken from 454’s inventory identified as Safety
Stock; provided, however, that 454 shall replenish the Safety Stock, if
necessary, as soon as reasonably practicable in order to maintain the level of
Safety Stock in accordance with the preceding sentence. 454’s Safety Stock shall
be rotated with its regular inventory of the Licensed Products. 454 shall keep
FHLR reasonably informed of the level of inventory identified as the Safety
Stock upon request of FHLR.

 

3.8 Failure to Supply. During the Initial Term, 454 shall inform FHLR promptly
of any problems with Third Party suppliers or problems of 454, in each case with
respect to the manufacture or supply of Licensed Products.

 

(a) In the event that 454 is unable, or notifies FHLR that it is unable, for any
reason (including Force Majeure) to supply quantities of the Licensed Products
pursuant to confirmed purchase orders in accordance with Section 3.5, 454 shall
inform FHLR promptly.

 

The Joint Steering Committee (through the Operations Steering Committee if
active) will develop a plan to address the supply interruption. This may include
discussing with supplier(s) the supply of the components of undelivered Licensed
Products, arranging alternative sources of supply and/or providing FHLR rights
to manufacture components for sale in accordance with the terms of this
Agreement.

 

(b) In the event that, during the Initial Term, 454 is unable, or notifies FHLR
that it is unable, for any reason including Force Majeure, to supply a minimum
of [************] of the binding forecast quantities of Licensed Products to
FHLR or its Affiliates as set forth in Section 3.5, for a total period of
[**********], and the Joint Steering_Committee is, despite good faith efforts,
unable to reasonably agree on a plan under Section 3.8(a) above to resolve the
shortage, 454 shall upon written request of FHLR, grant FHLR or its Affiliates
the right to manufacture or have manufactured such Licensed Products and with
respect to Instruments and Disposables if in addition the Joint Steering
Committee

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

27



--------------------------------------------------------------------------------

reasonably agrees that by so doing, FHLR or its Affiliates can eliminate the
shortage sooner than 454 would be able to so do. In order to enable FHLR or its
Affiliates to manufacture or have manufactured such Licensed Product for sale in
accordance with the terms of this Agreement, 454 herewith agrees to grant to
FHLR and its Affiliates rights under all relevant patents, know-how, or design
rights or any other intellectual property rights necessary for the manufacturing
of such Licensed Products for use in the Field and to provide FHLR or its
Affiliates all relevant information to enable FHLR or its Affiliates to
manufacture such Licensed Products for sale in accordance with the terms of this
Agreement. In the event FHLR or its Affiliates is forced to undertake its own
production of such Licensed Products as provided herein, 454 shall furnish FHLR
or its Affiliates with all manufacturing instructions (including but not limited
to all QC methods, manufacturing environment, SOPs) and know-how necessary for
such production and shall supply FHLR or its Affiliates with or give FHLR or its
Affiliates access to its supplies or its suppliers of raw materials needed for
production as well as materials used for controls. FHLR shall pay to 454 a
royalty of [************************] with respect to all Licensed Products that
are Reagent Kits made by FHLR or its Affiliates pursuant to this Section 3.8,
until FHLR or its Affiliates is eligible to elect according to Section 5.1 (c)
to manufacture at its own facilities all Licensed Products that are Reagent
Kits, at which time the royalty rates in Section 3.4(a) shall apply. FHLR and
its Affiliates shall lose its right to manufacture Reagent Kits under this
Section 3.8(b) within [********] after 454 notifies FHLR (following reasonable
determination in the Joint Steering Committee of such capability) that 454 is
capable of meeting the binding Forecast before FHLR or its Affiliates makes a
written request to assume manufacturing responsibility. FHLR and its Affiliates
shall lose its right to manufacture Instruments and Disposables under this
Section 3.8(b) once 454 notifies FHLR that 454 is capable of meeting the binding
Forecast for such Licensed Products. FHLR shall in such event be compensated for
its reasonable investments regarding manufacture of Instruments at a rate
[*************************].

 

3.9 Option for Instrument Manufacturing. The Parties agree that FHLR shall also
have the right to manufacture Instruments at a second manufacturing site owned
by FHLR or its Affiliates solely to the extent that the manufacturing capacity
at 454 is exceeded by the demand during the Initial Term and such demand is more
than [****************] Instruments per annum. FHLR shall pay to 454 royalties
as specified in Section 3.4(a)(i) with respect to all Instruments made by FHLR
pursuant to this Section 3.9 or 3.8.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

28



--------------------------------------------------------------------------------

4. PAYMENTS, BOOKS AND RECORDS

 

4.1 Currency Conversion. All payments due under this Agreement shall be payable
in United States Dollars. For the conversion of any invoices from any currency
into United States Dollars the monthly average exchange rate derived from daily
exchange rate figures provided by Reuters (website:
www.reuters.com/financeCurrencies.jhtml) shall be used. Whenever, for the
purpose of calculating royalties, conversion from any currency other than Swiss
Francs (CHF) shall be required, first the monthly recorded amount of sales in
reported currencies shall be converted into Swiss Francs (CHF) using the monthly
average exchange rate derived from daily exchange rate figures provided by
Reuters (website:www.reuters.com/financeCurrencies.jhtml) and then the Net Sales
in Swiss Francs shall be converted into US Dollars, using the monthly average
exchange rate derived from daily exchange rate figures provided by Reuters. Any
payments by FHLR that are not paid on or before the date such payments are due
under this Agreement and which are not being disputed in good faith shall bear
interest, to the extent permitted by law, at one percentage point above the base
prime rate of interest most recently reported by The Wall Street Journal, based
on the number of weeks that payment is delinquent.

 

4.2 Payments and Reports. Upon the first Commercial Launch of a Licensed
Product, within [**************] following each calendar quarter end, FHLR shall
deliver to 454 a report containing the following information on a
country-by-country basis: calculation of Net Sales together with the exchange
rates used for conversion; and calculation of the amount payable to 454 under
Section 3.4 for the applicable payment period. Any income from Instrument
leasing shall be reported in such royalty reports under a separate catalogue
number and shall include the entire principal amount (selling price) paid for
the Instrument under the leasing contract but shall not include any commercially
reasonable interest charge. Each such report shall also include a calculation of
any payments due pursuant to Section 3.4(d). If no royalties or other payments
are due to 454 for any reporting period,

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

29



--------------------------------------------------------------------------------

the report shall so state. Concurrent with these reports, FHLR shall remit to
454 any payment due for the reporting period. Interest according to Section 4.1
shall only be charged for royalty payments made after [***********] from the end
of the calendar quarter.

 

4.3 Record Keeping and Audits. FHLR shall keep complete and accurate books and
records in accordance with established accounting practices in sufficient detail
to permit ready computation of the actual ASP for each calendar year, the
Transfer Price for Licensed Products and the royalty payments required to be
made under this Agreement. All such books and records, for not less than three
(3) years after the calendar year to which they relate, shall be open for
inspection by a chartered accountant and/or employees of 454 or of its Affiliate
during normal business hours and provided that such inspection has been
announced to FHLR at least three (3) weeks in advance. The appointment of such
chartered accountant and/or employees of 454 or of its Affiliate shall be
subject to the approval of FHLR, which shall not be unreasonably withheld. The
chartered accountant and/or employees of 454 or of its Affiliate shall be
permitted access to FHLR’s books and records for a reasonable period of time
during normal business hours and shall have the right to report to 454 the
amounts due and payable to 454, the method of computation of such amounts and
any other information concerning the Licensed Product as is reasonably necessary
to verify the statements furnished by FHLR as required herein.

 

The costs and expenses of any such chartered accountant shall be borne by 454
unless any such inspection discloses an underpayment of royalties or
understatement of actual ASP of [**************] or more, in which case FHLR
shall promptly pay the reasonable cost of such inspection after FHLR’s receipt
of the invoice for such inspection. In any event if there is any underpayment of
royalties or Transfer Prices based on actual ASP, FHLR shall promptly correct
the payment.

 

4.4 Withholding Tax. The Withholding Tax (if any) levied by a government of any
country in the Territory on payments made by FHLR to 454 hereunder shall be
borne by 454. FHLR shall use its commercially reasonable efforts to do all
things necessary to enable 454 to claim exemption therefrom under any double
taxation or similar agreement in force and shall produce to 454 proper evidence
of payment of all withholding tax and other certificates that might be required
by the respective double taxation agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

30



--------------------------------------------------------------------------------

5. MANUFACTURE, QUALITY ASSURANCE, WARRANTY AND LIABILITY

 

5.1 Legal Manufacturer.

 

(a) 454 shall be the responsible legal manufacturer for all of the Licensed
Products supplied by 454 to FHLR or its Affiliates hereunder and 454 hereby
represents and warrants that it shall fully comply in all respects with such
designation whether or not such Licensed Products are manufactured by 454 or a
Third Party on behalf of 454. 454 represents and warrants that the manufacture
of the Licensed Products for use in the Field and the manufacturing facilities
and processes used in the manufacture of the Licensed Products for use in the
Field will, at the time of manufacture and supply to FHLR or its Affiliates,
comply with all applicable regulations and laws.

 

(b) In the event that any Licensed Products are manufactured by FHLR or its
Affiliates as permitted herein, FHLR or its Affiliates shall be the responsible
legal manufacturer for all of such Licensed Products and FHLR hereby represents
and warrants that it shall fully comply in all respects with such designation.
FHLR represents and warrants that any permitted manufacture of the Licensed
Products for use in the Field and the manufacturing facilities and processes
used in the manufacture of the Licensed Products for use in the Field will, at
the time of manufacture, comply with all applicable regulations and laws.

 

(c) After the first to occur of (i) the last day of any twelve (12) month period
during which the annual sales volume of Sequencing Reagent Kits first reaches
[************** ************************] or (ii) the last day of any new
calendar quarter after Commercial Launch by FHLR or its Affiliates of [******]
when the aggregated sales volume of Sequencing Reagent Kits during the last
[***************] period before and including such last day of any such calendar
quarter reaches or exceeds [*********** ****************************], FHLR or
its Affiliates may elect by providing written

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

31



--------------------------------------------------------------------------------

notice to 454 to manufacture at its own facility all Licensed Products that are
Reagent Kits. Any such transfer of Reagent Kit manufacturing and assembly
responsibility shall be supported by 454 (as detailed in Section 3.8(b)) and
effectuated according to a detailed transfer schedule to be agreed upon and
monitored by an Operations Steering Committee. If the necessary preparations at
FHLR or its Affiliates with respect to manufacturing transfer are not completed
at the time of any such request, the manufacturing and assembly transfer shall
occur at a later date as agreed by the Joint Steering Committee at such time. If
FHLR or its Affiliates does not request such right before the last to occur of
(i) or (ii) above and within the Initial Term, this Section 5.1(c) shall have no
further force or effect.

 

5.2 Conformance, Warranty and Liability.

 

(a) 454 represents and warrants that all of the Licensed Products supplied by it
to FHLR or its Affiliates under this Agreement shall, until the applicable
expiration date, conform to the applicable regulations and conform to the
Specifications in effect at the applicable time for such Licensed Products and
be free from material defects in materials and workmanship. 454 represents and
warrants that it has the right to manufacture, have manufactured, distribute and
have sold and have distributed by FHLR or its Affiliates such Licensed Products
and that such Licensed Products will fully conform to FHLR’s Design Control
Guidelines as detailed in Exhibit 6. Beyond the warranties expressly stated
herein, 454 shall assume no warranty, express or implied, as to the fitness of
the Licensed Products for the purpose intended by FHLR. The limited warranties
set forth in this Section constitute the sole and complete warranty obligation
of 454 with respect to such Licensed Products.

 

(b) FHLR represents and warrants that all of the Licensed Products supplied by
it to 454 or Third Parties under this Agreement shall, until the applicable
expiration date, conform to the applicable regulations and conform to the
Specifications in effect at the applicable time for such Licensed Products and
be free from material defects in materials and workmanship. FHLR represents and
warrants that such Licensed Products will fully conform to FHLR’s Design Control
Guidelines as detailed in Exhibit 6. Beyond the warranties expressly stated
herein, FHLR shall assume no warranty, express or implied, as

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

32



--------------------------------------------------------------------------------

to the fitness of the Licensed Products for the purpose intended by 454. The
limited warranties set forth in this Section constitute the sole and complete
warranty obligation of FHLR with respect to such Licensed Products.

 

(c) THE FOREGOING WARRANTIES SHALL BE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. IN NO
CASE SHALL EITHER PARTY BE LIABLE FOR INDIRECT, CONSEQUENTIAL, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS.

 

5.3 Testing. 454 shall test or cause to be tested each lot of Licensed Products
manufactured by 454 for FHLR hereunder pursuant to the QC release specifications
attached to this Agreement as Exhibit 10 before delivery to FHLR or its
Affiliates. The QC test methods must be validated and approved by the Operations
Steering Committee. Each such lot shall be accompanied by a Certificate of
Analysis (the “CoA”). The CoA must be lot specific and reflect the FHLR lot
number. The CoA shall certify the conformance to FHLR’s QC release
specifications set forth in Exhibit 10 attached hereto and amended from time to
time by the Parties. The Licensed Products shall be free of animal components
and shall not have been exposed to or commingled with any animal raw material
with the exception of [*****************************************]. 454 shall
send such CoA’s to FHLR along with delivery of the Licensed Products. FHLR is
entitled to rely on the CoA for all purposes of this Agreement, including with
respect to FHLR’s subsequent sale and marketing of the Licensed Products to
Third Parties for use in the Field. Nothing in this Agreement shall be construed
to require FHLR to perform any incoming testing, analytical or otherwise, on any
of the Licensed Products received from 454. However, FHLR may at its discretion
perform an incoming quality control test.

 

454 shall provide FHLR with Quality Control (QC) Standard Operating Procedures
(SOP) within [**********] of the Effective Date. FHLR shall be notified about
planned updates in advance and shall be provided with such updates without undue
delay.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

33



--------------------------------------------------------------------------------

5.4 Changes to the Licensed Products. 454 and FHLR or its Affiliates, as
relevant, shall notify the other Party in writing of any proposed changes in the
manufacturing process used by such Party which affect fit, form, or function of
the Licensed Products or any components of the Licensed Products to be supplied
by them hereunder, including, but not limited to, any changes that affect
written quality plans for production or written quality procedures respecting
same, as well as any changes outside the validated level or procedure, in
manufacturing procedures, component part or raw materials manufacturer,
manufacturing sites or batch sizes. Upon any such notice, the Joint Steering
Committee shall confer and agree upon a reasonable time frame within which FHLR
or its Affiliates or 454, as relevant, may evaluate and communicate its written
approval or disapproval of such change; provided, however, that neither Party
shall unreasonably withhold or delay its approval of any such change. Only upon
notice of written approval of the other Party may 454 or FHLR or its Affiliates
incorporate such changes into the manufacturing process for supply of Licensed
Products hereunder.

 

5.5 Rejected Goods/Shortages.

 

(a) FHLR shall notify 454 if any of the Licensed Products shipped by 454
pursuant to this Agreement do not conform with FHLR’s incoming QC guidelines,
(e.g., do not visually conform to the Specifications or have a shortage in
quantity) within [*********** ***] of receipt of any shipment. Subject to
Section 5.5(b), in the event of such rejection or shortage, 454 shall replace
the Licensed Products or make up the shortage without undue delay after
receiving such notice, at no additional cost to FHLR, or at FHLR’s choice refund
the purchase price for the non-conforming Licensed Products and shall make
arrangements with FHLR for the return or destruction of any rejected Licensed
Products, such return shipping charges or costs of destruction to be paid by
454. Title to all returned Licensed Products shall belong to 454.

 

(b) In the event of a conflict regarding any non-conforming Licensed Products
which 454 and FHLR are unable to resolve, a sample of such Licensed Products,
together with mutually agreed upon testing methodologies and the QC release
specifications set forth in Exhibit 10, shall be submitted by FHLR to an
independent laboratory reasonably

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

34



--------------------------------------------------------------------------------

acceptable to both Parties for testing against the release specifications and
the test results obtained by such laboratory shall be final and binding upon the
Parties. The fees and expenses of such laboratory testing shall be borne
entirely by the Party against whom such laboratory’s findings are made. In the
event the test results indicate that the Licensed Products in question do not
conform to the release specifications, 454 shall replace such Licensed Products
with conforming Licensed Products at no additional cost to FHLR within
[***************] after receipt of such results, provided that 454 has
sufficient conforming Licensed Products in its inventory to do so. If sufficient
conforming Licensed Products are not available, 454 shall use commercially
reasonable efforts to replace the non-conforming Licensed Products with
conforming Licensed Products at no additional cost to FHLR promptly, but in no
event shall the replacement time exceed [***********].

 

(c) For the purposes of this Section 5.5, 454 shall use the Safety Stock of
Licensed Products pursuant to Section 3.7, if applicable.

 

5.6 Returned Licensed Products.

 

(a) If any customer of FHLR rejects or returns to FHLR Licensed Products
manufactured by 454 and sold by FHLR or its Affiliates hereunder within the
warranty period set forth in the Specifications for such Licensed Product(s)
claiming the failure of such Licensed Product to meet the Specifications and if
such failure can reasonably be attributed to a manufacturing defect and not to
handling or storage of the Licensed Product after delivery by 454, such Licensed
Products shall be replaced by 454 at 454’s expense. 454 shall in such
circumstances also pay against invoice for the transportation of such rejected
or returned Licensed Products from customer sites to 454. 454 is prohibited from
repackaging any returned Licensed Products for sale to FHLR.

 

(b) In the event of a conflict regarding any returned Licensed Products
manufactured by 454 which 454 and FHLR or its Affiliates are unable to resolve,
a sample of such Licensed Products, together with mutually agreed upon testing
methodologies and the QC release specifications set forth in Exhibit 10, shall
be submitted by FHLR or FHLR’s customer to an independent laboratory reasonably
acceptable to both Parties for testing against the Specifications and the test
results obtained by such laboratory shall be final and

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

35



--------------------------------------------------------------------------------

binding upon the Parties. The fees and expenses of such laboratory testing shall
be borne entirely by the Party against whom such laboratory’s findings are made.
In the event the test results indicate that the Licensed Products in question do
not conform to the Specifications, 454 shall replace such Licensed Products with
conforming Licensed Products at no additional cost to FHLR within [**********]
after receipt of such results, provided that 454 has sufficient conforming
Licensed Products in its inventory to do so. If sufficient conforming Licensed
Products are not available, 454 shall use commercially reasonable efforts to
replace the non-conforming Licensed Products with conforming Licensed Products
at no additional cost to FHLR as soon as possible, but in no event shall the
replacement time exceed [*************].

 

(c) For the purposes of this Section 5.6, 454 shall use the Safety Stock of
Licensed Products pursuant to Section 3.7, if applicable.

 

5.7 Product Problems. 454 shall immediately notify FHLR of any lot failure,
manufacturing problems or similar problems that may, in any way, impact FHLR’s
ability to sell and distribute the finished Licensed Products to its customers.
454 shall also notify FHLR in the event it receives notice of any such failure
from its customers (e.g., strategic partners in Exhibit 4).

 

Within [****************] following notice from FHLR that a problem with any of
the Licensed Products has occurred, 454 shall provide a detailed written
response to FHLR outlining a plan to resolve the problem, to the extent such
problem is related to the manufacture of the Licensed Products.

 

5.8 Sub-contracting Manufacture. In the event that 454 or FHLR intends during
the Initial Term to sub-contract the manufacture of the Licensed Products that
it is to manufacture hereunder to a Third Party (a “Subcontractor”) it shall
first notify the other Party in writing. The subcontracting Party guarantees and
warrants that existing and future agreements with Subcontractors shall be in
full compliance with the terms of this Agreement and in particular with all
warranties and representations hereunder in respect to manufacture, regulatory
and quality control, delivery times and supply according to Specifications and
the like as set forth herein. The subcontracting Party shall defend,

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

36



--------------------------------------------------------------------------------

indemnify and hold the other Party and its Affiliates harmless for any claims or
losses resulting from acts, errors and omissions by any Subcontractor related to
the Licensed Products. The subcontracting Party shall use commercially
reasonable efforts to fully comply with the terms of its agreements with such
Subcontractor. For the avoidance of doubt, the obligations of the subcontracting
Party under this Agreement shall continue to apply to it whether or not it has
sub-contracted manufacture.

 

5.9 Critical Component Supply. 454 represents and warrants that its suppliers
are and shall be sufficiently qualified and that, (a) prior to the Effective
Date, supply agreements with critical suppliers listed in Exhibit 14 will be in
place with respect to suppliers of Group C products as noted therein, (b) within
a reasonable period after the Effective Date and prior to Commercial Launch,
supply agreements with critical suppliers listed in Exhibit 14 will be in place
with respect to suppliers of Group B products as noted therein and (c) prior to
Commercial Launch of the first Licensed Product, (i) supply agreements with all
critical suppliers listed in Exhibit 14 will be in place with respect to
suppliers of Group A products as noted therein, and (ii) 454 will have entered
into agreements with second suppliers of Group B and C critical products as
noted in Exhibit 14 or have set up a disaster recovery plan relating to supply
of such Group B and C products. The Parties agree that the model agreement in
Exhibit 14 shall be the basis for all negotiations of 454 with its suppliers and
that during such negotiations the model agreement might be amended as necessary.
All supply agreements and/or disaster recovery plans with any suppliers of Group
A, B or C products entered into after the Effective Date shall be approved by
RDG’s Legal Department, such approval to not be unreasonably withheld or
delayed. In addition, 454 shall have the right in its reasonable discretion to
replace any supplier listed in Exhibit 14 with an alternative supplier, subject
to RDG’s approval, which approval shall not be unreasonably withheld or delayed.

 

454 shall perform appropriate incoming quality control tests of products of its
suppliers to determine that the quality of such products meets the requirements
of this Agreement. 454 shall review this compliance and shall maintain an
appropriate system for qualifying and auditing its suppliers of products
hereunder according to the Quality Management System Requirements in Exhibit 13.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

37



--------------------------------------------------------------------------------

6. REGULATORY MATTERS, PRODUCT QUALITY, INSURANCE

 

6.1 Assistance and Registration; Export. Upon FHLR’s request during the Initial
Term, 454 shall cooperate as necessary with, and provide appropriate data and
information to, FHLR regarding the Licensed Products in order to assist FHLR in,
among other items, any application for regulatory approval with any regulatory
body, country product registration, governmental permits for the importation,
distribution and sale of the Licensed Products in the Field in any country, and
safety related requests, including hazardous material information that may be
required by applicable law in any country.

 

Each Party acknowledges that all Licensed Products delivered under this
Agreement may be subject to export control laws and export or import
regulations. Each Party is responsible for and agrees to comply strictly with
all such laws and regulations and acknowledges that it has the responsibility to
obtain licenses to export, re-export, or import as may be required; provided,
however, that in the case of imports, the importer of record agrees to assist
the exporter in compliance with the laws of the importing country. 454 agrees to
provide information to FHLR relating to the classification of the Licensed
Products, Software and related technology/services under relevant U.S. export
laws, including (a) the Export Commodity Control Numbers (ECCNs), if any, of the
Licensed Products, Software or technology/services according to the EU Dual Use
List and/or the US Commerce Control List or any other EU and US export control
regulation (e.g., Weapons or Munitions List etc.), and (b) calculations of the
percentage of U.S. content in the Licensed Products or Software or
technologies/services for determinations of “de minimis” eligibility under U.S.
export laws.

 

6.2 Regulatory Inquiries. Each Party shall keep the other Party informed of any
formal or informal inquiry relating to any of the Licensed Products sold
hereunder by any regulatory agency of any state or national government or
supranational authority.

 

6.3 Inspection by FHLR or its Affiliates. Upon reasonable prior notice and at
FHLR’s or its Affiliates’ costs and expense, 454 shall, from time to time during
the Initial Term of this Agreement, allow or obtain allowance from any
Subcontractor for representatives of FHLR or its Affiliates to audit and inspect
all facilities utilized by 454 or Subcontractor in

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

38



--------------------------------------------------------------------------------

development, manufacturing, finishing, testing, packaging, storing and shipping
the Licensed Products sold to FHLR or its Affiliates under this Agreement,
provide reasonable access to all development and manufacturing quality control
documentation, and cooperate with such representatives in every reasonable
manner. Such inspection shall also include R&D facilities. In addition, 454
shall grant or procure FHLR or its Affiliates access to all regulatory files (if
applicable) relating to Licensed Products and shall supply such other technical
or regulatory assistance as is reasonably requested by FHLR or its Affiliates.
If there are deviations from FHLR’s Quality Management System Requirements as
detailed in Exhibit 13, 454 will have to cure such deficiencies at its cost and
expense without undue delay as agreed upon by 454 and RDG, and in any event
within [************], unless otherwise agreed by 454 and RDG.

 

6.4 Compliance with Laws. In performing this Agreement, each Party shall comply
with all applicable treaties, laws and regulations and shall not be required to
perform or omit to perform any act required or permitted under this Agreement if
such performance or omission would violate the provisions of any such treaty,
law or regulation.

 

454 does not assume any liability that the Licensed Product shall be approved by
governmental authorities or any other institution or supervisory board or
similar agencies. 454, however, shall support FHLR in its efforts to obtain such
approvals, by providing documentary, technical and other information already in
its possession and requested by any regulatory authority, if reasonably
requested to do so by FHLR.

 

6.5 Government Inspection. 454 shall allow and ensure that Subcontractor shall
allow any authorized representatives of any regulatory authority with
jurisdiction over the manufacture and/or FHLR’s marketing and distribution of
the Licensed Products to tour and inspect facilities utilized in the
manufacture, finishing, testing, packaging, storage, and shipment of the
Licensed Products sold to FHLR or its Affiliates under this Agreement, and will
cooperate with such representatives in every reasonable manner. 454 agrees to
notify FHLR immediately whenever it receives notice of a pending inspection of
any facility, which is used in the manufacturing, finishing, testing, packaging,
storage or shipment of such Licensed Products, by any regulatory agency with
jurisdiction over the manufacture of such Licensed Products, and/or FHLR’s
marketing and distribution of the Licensed

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

39



--------------------------------------------------------------------------------

Products. 454 shall provide FHLR with a copy of any notices of adverse findings,
regulatory letters or similar writings it or Subcontractor receives from any
governmental authority setting forth adverse findings or non-compliance with
applicable laws, regulations or standards relating to the Licensed Products
supplied by 454 hereunder within [****** ***] of its receipt thereof. 454 shall
also provide FHLR with a copy of 454’s written response to such governmental
authority within [**********] of its submission thereof. FHLR shall regard such
items as “Confidential Information” under the provisions of Article 9 herein.

 

6.6 Support and Customer Complaints. During the Initial Term, FHLR or its
Affiliates and 454 shall use commercially reasonable efforts to provide service,
customer support, troubleshooting and training with respect to the Technology
and Licensed Products in the Field as follows:

 

FHLR or its Affiliates will provide customer complaint handling organizations.
In the event that FHLR or its Affiliates receives any customer complaint
regarding the Licensed Products covered by this Agreement, FHLR’s or its
Affiliates’ relevant local customer service groups shall attempt to resolve the
problem in a timely manner. If the local customer service group has not been
trained on how to resolve the problem, or is unable to resolve it in a timely
manner, it will document the customer complaint in writing and forward it to
RDG’s headquarters in Germany. If RDG’s headquarters cannot resolve the
complaint in a timely manner, FHLR will forward the complaint in writing to 454,
receipt of which will be confirmed by 454. Upon FHLR’s request, 454 shall
examine the customer complaint and unless 454 can demonstrate the complaint is
not related to Licensed Products supplied by 454, 454 shall assist FHLR without
undue delay in troubleshooting, such assistance to be at no additional charge if
it is determined that a customer problem is related to a Licensed Product
failing Specifications rather than FHLR instrument handling and performance.

 

During the warranty period and/or shelf life of the Licensed Products
manufactured by 454, 454 shall bear the cost for part or entire replacements for
any malfunctioning of such Licensed Products to the extent provided in the
relevant warranty and not caused by the improper handling or storage of such
Licensed Product.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

40



--------------------------------------------------------------------------------

6.7 Product Withdrawal. In the event of a product withdrawal which is caused by
454’s non-compliance with its obligations according to this Agreement, 454 shall
reimburse FHLR for any resulting direct costs of such withdrawal, excluding
consequential damages and any lost profits.

 

6.8 Insurance. During the Initial Term, 454 shall name FHLR as an additional
insured under its current product liability insurance policy or enter into such
agreement with an insurance company. Any such insurance shall include an
endorsement for liabilities assumed by contract. Minimum coverage shall be
[******************************]. As soon as practicable after the Effective
Date, 454 shall provide FHLR with a certificate of insurance or equivalent,
evidencing that FHLR has been added as an additional insured under such policy
for the sale of the Licensed Products.

 

6.9 Training. 454 shall provide reasonable training of FHLR’s or its Affiliates’
customer support and technical service personnel in preparation for and within a
reasonable period after the first Commercial Launch of a Licensed Product
according to FHLR’s or its Affiliates’ reasonable request and scheduling. The
cost of any such training shall be borne by each Party as incurred and such
training shall be repeated as mutually agreed by 454 and RDG for any significant
Licensed Product update and new product release.

 

454 will reasonably support FHLR’s marketing activities hereunder (e.g., support
of seminars, congresses) and will provide reasonable support free of charge for
preparation of related marketing and promotional materials.

 

7. INTELLECTUAL PROPERTY

 

7.1 Inventions. All Inventions and discoveries made solely or jointly by either
Party pursuant to this Agreement shall be owned, filed and prosecuted as
provided in Section 6 of the R&D Agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

41



--------------------------------------------------------------------------------

7.2 Use. 454 hereby covenants that it shall not sue nor otherwise attempt to
enforce against FHLR with respect to Licensed Products sold by 454 to FHLR or
manufactured by FHLR or its Affiliates in accordance with the terms hereof and,
in either case, sold for use in the Field in accordance with the terms of this
Agreement, any patent rights which 454 at the Effective Date holds, or which 454
may acquire thereafter under any patent encompassing any of the Licensed
Products sold by 454 to FHLR or its Affiliates under this Agreement for so long
as such Licensed Products remain subject to the terms of this Agreement.

 

7.3 Third Party Infringement. The Parties hereto shall inform each other
promptly of any infringement of the Licensed Patents in the Field. 454 shall
use, at its own expense, commercially reasonable efforts in its own name to
restrain any Third Party infringement of any Licensed Patents (except Joint
Inventions) or any misappropriation of its proprietary unpatented Licensed
Product know-how. Upon 454’s request and at 454’s expense, FHLR shall have the
right, but not the obligation, to be joined as a party plaintiff and shall
cooperate in the pursuit thereof, as is reasonably necessary. 454 shall have the
sole right to control prosecution of such action, but 454 shall keep FHLR
informed on a regular basis as to the status of such proceeding. Any monetary
damage that will be adjudicated in favor of 454 as a result of such infringement
in the Field shall after deduction of reasonable attorney’s cost which remain
uncompensated by the respective infringer
[********************************************************************
*****************]. Otherwise all cost for such enforcement actions of the
Licensed Patents shall be [******************* **************************].

 

7.4 Intellectual Property Warranty and Indemnity.

 

(a) As of the Effective Date, and except as otherwise previously disclosed to
FHLR by 454, 454 represents and warrants that to the best of 454’s knowledge the
manufacture, sale or use of any of the Licensed Products manufactured by 454 or
FHLR or its Affiliates and sold by FHLR or its Affiliates hereunder will not
constitute an infringement of any patent, patent application, copyright,
trademark, trade secret or any other intellectual property right of any Third
Party, and that no court proceeding or any other procedure for infringement of
such rights is pending against 454 with respect to the Licensed Products.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

42



--------------------------------------------------------------------------------

454 further represents and warrants that it will take all reasonably necessary
measures and pay all official fees (such as annuities) reasonably necessary to
maintain the Licensed Patents (including, but not limited to, Joint Inventions
and 454 Sole Inventions, as defined in the R&D Agreement) needed to protect
Licensed Products, as determined by 454 in its reasonable discretion, throughout
the term of this Agreement.

 

(b) 454 shall defend, indemnify and hold harmless FHLR and its Affiliates
against any and all claims, actions, suits, proceedings, losses, damages,
liabilities, costs and expenses (including reasonable attorney’s fees)
(“Claims”) related to or resulting from a claim that the manufacturing,
marketing, sale or use of the Licensed Products in accordance with the terms of
this Agreement infringes any claim of a patent or patent application listed on
Exhibit 15 that was publicly accessible as of [****************************
*********] (“Patent Claim”) provided, however, that FHLR and its Affiliates
shall be required to use commercially reasonable efforts to mitigate any such
Claims. In the event that FHLR or 454 has to take a license after having tried
to mitigate the impact of any such Patent Claim,
[*************************************************], provided, however, that the
provision in Section 7.7 with respect to [**********] shall apply to those
patent territories where such license[*******************************

***************************], notwithstanding any language in Section 7.7 to the
contrary.

 

(c) 454 further represents and warrants that it is not aware of any claims by
any Third Party or of any prior art that would render the issued Licensed
Patents invalid and that it has the right to grant the license specified under
Section 2.1 to FHLR under the Licensed Patents in the Field and the Territory.
454 represents and warrants that there are no other licenses granted under the
Technology in the Field to any Third Parties as of the Effective Date.

 

7.5 Trademarks. The Parties recognize that any existing trade names, trademarks
and copyrighted materials of either Party are the exclusive property of such
Party. Any unauthorized use of such trade names, trademarks and copyrighted
materials by either Party

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

43



--------------------------------------------------------------------------------

is expressly prohibited. Notwithstanding the foregoing, during the term of this
Agreement, FHLR or its Affiliates may use, on a royalty-free basis, the
trademarks, trade names and copyrighted materials of 454 with respect to
Licensed Products as may be required in order to effect the intent of this
Agreement.

 

7.6 Notification. During the term of the Agreement, 454 will promptly notify
FHLR of (i) any claims or objections made to 454 that FHLR’s marketing, sale or
use of the Licensed Products may or will infringe a patent, copyright,
trademark, trade secret or other proprietary right of any Third Party, and (ii)
any court proceeding or other procedure brought against 454 with respect to the
Licensed Products for infringement of patent, copyright, trademark, trade secret
or any other proprietary right.

 

7.7 Third Party Patents.

 

a) If it is necessary in the reasonable judgment of 454 and RDG to obtain
additional licenses to certain Third Party intellectual property other than a
Patent Claim as defined in Section 7.4(b) in order to exploit the Licensed
Patents and manufacture, market and sell Licensed Products as provided
hereunder, [***********] of any additional royalties, fees and upfront payments
payable by FHLR to such Third Party according to any license agreement to be
negotiated by FHLR and entered into by FHLR shall be at 454’s expense and
deducted from any royalties and upfront payments owed to 454 under this
Agreement. If, at FHLR´s election, the license is entered into by 454,
[************] of any royalties, fees and upfront payments payable to such Third
Party by 454 according to such license agreement shall be at FHLR’s expense and
added to any royalties and upfront payments owed to 454 under this Agreement.
Terms of any such Third Party license shall be agreed between 454 and RDG
according to reasonable and customary royalty rates in the field, agreement to
such terms to not be unreasonably withheld.

 

If the Parties do not agree on the necessity of obtaining a Third Party license,
they will seek a formal opinion from an independent US and/or European law firm
reasonably acceptable to both Parties. If a freedom to operate opinion cannot be
provided and legal action is threatened, neither Party shall withhold its
consent to obtain a license on terms and conditions that are commercially
reasonable to both Parties.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

44



--------------------------------------------------------------------------------

b) Should either FHLR or 454 be charged with the alleged infringement of Third
Party rights as a result of the exploitation of the Licensed Products as
permitted herein, such Party shall immediately inform the other Party about such
allegation. After consultation with each other, FHLR or 454 shall either take a
license as described above, the Parties shall cease the allegedly infringing
activity or, subject to Section 7.4(b), the Parties shall agree to cooperate in
the defense of any such infringement claim, which defense shall be primarily
conducted by the Party named in the suit, unless otherwise agreed by the
Parties. The Parties and their respective counsel understand that it may become
necessary to exchange and discuss privileged information relating to their
common interests and defenses. The Parties and their counsel desire to set forth
the terms under which privileged information will be exchanged and discussed and
wish to memorialize their agreement relating to such charges and the sharing of
privileged information and for the protection of such exchanges and discussions
in reliance upon the joint defense privilege. Accordingly, because it is in
their common interests and to assist the defense of such claims, the Parties and
their counsel may share documents, files, letters, plans or evidence they have
in their possession whether or not same is privileged, proprietary, or
confidential. In order to render legal services to the Parties and for the
purposes of a joint defense, the Parties and their counsel may find it advisable
and necessary to communicate with one another. These communications may include,
without limitation, joint conferences of counsel, joint interviews of witnesses,
deponents, experts, and consultants, and exchanges of documents and information.
The subject matter of these communications and exchanges may include but may not
be limited to (a) strategy and tactics regarding defense of the litigation; (b)
legal memoranda, factual and background memoranda, legal theories, deposition
summaries, notes of witness interviews, and witness statements and descriptions
of produced documents, and (c) other privileged documents. All such
communications and exchanges would be protected from disclosure to any Third
Party by the attorney/client privilege, the attorney work-product privilege, the
trial preparation exclusion, the joint defense privilege, the party
communication privilege, and any other applicable privileges and protections,
and such privileges and protections will not be waived as a result of such
communications and exchanges among the Parties and their counsel. The documents
and information described in this Section and exchanged and discussed pursuant
to this Section

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

45



--------------------------------------------------------------------------------

would be subject to the following conditions which the Parties believe and
intend will preserve the confidentiality of such communications and work product
pursuant to the joint defense, common defense and party communication
privileges: (i) such documents would be maintained in confidence by counsel and
used by counsel solely for purposes of rendering legal advice to and defending
the Parties in the applicable proceedings; (ii) such documents and information
may be disclosed to outside or in-house counsel (and such counsel’s legal
assistants, secretaries, word processing personnel and consultants) representing
the Parties in connection with the defense; (iii) such documents and information
additionally may be disclosed to present or former directors, officers or
employees of a Party, for purposes of preparing for deposition or trial, or for
purposes of interviewing potential deponents or witnesses, or for other purposes
in connection with the defense; (iv) such documents and information additionally
may be disclosed to expert witnesses and consultants retained by one or more of
the Parties in connection with defense. The expenses for any such suit shall,
unless otherwise provided in Section 7.4(b), be shared equally by the Parties.

 

c) If FHLR is, as a result of a court decision, ordered to stop the exploitation
of any Licensed Products as permitted in this Agreement in any country, and if
454 finally fails to secure FHLR’s right to further exploit such Licensed
Products, FHLR shall be entitled to reduce payment of any minimum royalties
payable hereunder to the extent provided below, notwithstanding any other right
FHLR may have under this Agreement. In addition, the Parties shall in such event
cease making, using and selling such Licensed Product in such country. If any
Licensed Products cannot be sold hereunder as provided above in the United
States, Europe or Japan, and such circumstance affects FHLR’s ability to
generate Net Sales so as to meet the minimum royalty obligations set forth in
Section 3.4(d), such minimum royalties shall be reduced
[**********************************************************************
*************]. Such calculation [***********] shall be done on an average basis
starting from the Effective Date until the time FHLR has to stop selling the
relevant Licensed Product. Likewise any obligations of FHLR under Section 3.5
(a) with respect to Forecasts then in effect shall be reduced following the same
principles.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

46



--------------------------------------------------------------------------------

8. PRODUCT DOCUMENTATION, PACKAGING AND LABELING AND STEERING COMMITTEE

 

8.1 Marketing and Sales Materials. 454 shall review and comment within a
reasonable time period on any marketing and sales material to be used for
Licensed Products as proposed by FHLR or its Affiliates. FHLR shall be
responsible for the final content of such materials and hereby warrants to 454
that such materials will be in conformity with all applicable laws and
regulations and will not misrepresent the Specifications and/or attributes of
any Licensed Product.

 

8.2 Trade Dress and Labeling. Notwithstanding any provision hereof, all Licensed
Products shall be co-labeled and sold as FHLR/454 products according to Exhibit
11. 454 shall provide to FHLR drafts of all labeling of the Licensed Products
for FHLR’s review. All packaging and labelling responsibilities shall be carried
out in full compliance with applicable regulations. FHLR shall have the right to
change all packaging and labeling as reasonably necessary to comply with
country-specific regulations. Any shipment or distribution of Instruments and
Software to FHLR’s customers will be accompanied by general terms and conditions
and a software use license in a form reasonably agreed by the Joint Steering
Committee.

 

454 shall provide drafts of operator, service and software manuals and drafts of
pack inserts as necessary to support FHLR’s activities hereunder. FHLR shall
provide final versions of operator, service and software manuals and final
versions of such pack inserts. FHLR shall be responsible for the final content
of the operator, service and software manuals and pack inserts, subject to the
approval of 454, not to be unreasonably withheld. FHLR shall print operator,
service and software manuals and pack inserts accordingly and provide them to
454. Packaging materials and labels for Reagent Kits will be supplied by FHLR or
454 will purchase such materials and labels from Third Parties and such material
shall be in a format specified by the Operations Steering Committee. Instrument
packaging will be specified by FHLR, and approved by 454, such approval to not
be unreasonably withheld or delayed. Packaging material, labels, operator,
service and software manuals and pack inserts to be included in any Licensed
Products shall be paid for by the Party manufacturing the relevant Licensed
Product.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

47



--------------------------------------------------------------------------------

8.3 Joint Steering Committee. RDG and 454 shall set up a joint steering
committee (“Joint Steering Committee”) to steer the collaboration between the
Parties as specified below.

 

(a) Members. The Parties shall establish a Joint Steering Committee which shall
comprise three (3) representatives designated by each Party (or such other
number as the Parties may agree). The initial members of the Joint Steering
Committee are set forth on Exhibit 12. Members of the Joint Steering Committee
may be represented at any meeting by a designee who is appointed by such member
for such meeting and who has authority to act on behalf of such member. The
chairperson shall be selected by 454 and the initial chairperson is designated
on Exhibit 12. The chairperson shall be one person selected out of the three (3)
454 members. Each Party shall be free to replace its representative members with
new appointees who have authority to act on behalf of such Party, on notice to
the other Party.

 

(b) Responsibilities. The Joint Steering Committee shall be responsible for
overseeing and directing the activities of the Parties hereunder. Its duties,
therein, shall include, without limitation:

 

  (i) including Proposed Licensed Products and the Specifications for such
Proposed Licensed Products according Exhibits 5 and 8 and including Licensed
Products and their Specifications in Exhibits 2 and 3;

 

  (ii) confirming 454’s representation that Proposed Licensed Products can be
developed according to Specifications and FHLR’s Design Control Guidelines
requirements according to Exhibit 6 and that Licensed Products can be
manufactured according to agreed Specifications;

 

  (iii) setting commercial launch dates and proposed launch dates in Exhibits 2
and 5 in accordance with FHLR’s Design Control Guidelines requirements;

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

48



--------------------------------------------------------------------------------

  (iv) Establish Software use license terms and warranty terms for Licensed
Products;

 

  (v) approving changes to Specifications of the Licensed Products and Proposed
Licensed Products and approving changes to manufacturing processes, SOP’s and
PST’s;

 

  (vi) approving beta sites and 454 strategic partners and strategic partner
agreements according to Section 2.2 of this Agreement;

 

  (vii) setting patent filing policies and making patent filing determinations,
as contemplated by Section 7.1;

 

  (viii) Approving and prioritizing R&D Projects (both System R&D Projects and
Application R&D Projects) as well as budgets, development schedules and
milestones as proposed by the R&D Steering Committee;

 

  (ix) approving any decision and activities of subcommittees;

 

  (x) performing any other tasks delegated by the Parties under this Agreement
or otherwise by mutual written consent of the Parties;

 

  (xi) setting prices for spare parts in Exhibit 7 according to Section 3.5 (d);
and

 

  (xii) agreeing on changes to Exhibits 10, 11,13 and 14.

 

(c) Subcommittees. The Joint Steering Committee shall be authorized to
constitute separate functional committees, which committees will operate under
written guidelines set forth by the Joint Steering Committee and which are
consistent with the terms of this Agreement. Such committees shall have the same
allocation of members from each Party as the allocation for the Joint Steering
Committee. The Parties will set up a Marketing Steering Committee to review the
commercial success of the collaboration and consult on joint marketing
activities with respect to early adopter customers of new versions of Licensed
Products and to ensure continuous development of the Technology according to
customer needs and market requirements. All R&D activities (System R&D Projects
and

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

49



--------------------------------------------------------------------------------

Application R&D Projects) and funding decisions pursuant to the R&D Agreement
shall be jointly discussed, decided and monitored in a R&D Steering Committee
which shall be a subcommittee of the Joint Steering Committee. It is also
anticipated that an Operations Steering Committee will oversee any transfer of
Reagent Kit assembly responsibility to FHLR or its Affiliates under Section 5.1.

 

(d) Meetings. The Joint Steering Committee shall meet at least once every
calendar quarter, and more frequently as the Parties deem appropriate, on such
dates and at such times as the Parties shall agree, on ten (10) days’ written
notice to the other Party unless such notice is waived by the Parties. The Joint
Steering Committee may convene or be polled or consulted from time to time by
means of telecommunications, videoconferences or correspondence, as deemed
necessary or appropriate by the Parties. To the extent that meetings are held in
person, they shall alternate between the offices of the Parties unless the
Parties otherwise agree. The chairperson shall be responsible for sending
notices of meetings to all members.

 

(e) Decisions. A quorum for a meeting of the Joint Steering Committee shall
require the presence of at least two RDG members (or designee) and at least two
454 members (or designee) in person or by telephone. All decisions made or
actions taken by the Joint Steering Committee shall be made by the majority vote
of its members (or designees of such members) acting in good faith. In the event
that a majority vote is not possible, the chairperson shall not decide. In such
event Section 12.10 shall apply, however, with the difference that instead of
the appointed senior managers, the CEO of 454 and the global Head of Roche
Applied Science shall try to settle the dispute.

 

(f) Minutes. Within fifteen (15) days after each Joint Steering Committee
meeting, the chairperson of the Joint Steering Committee or another member of
the Joint Steering Committee, as appointed by him or her, shall have prepared
and distributed minutes of the meeting, which shall provide a description in
reasonable detail of the discussions had at the meeting and a list of any
actions, decisions or determinations approved by the Joint Steering Committee.
Minutes shall be approved or disapproved by the Joint Steering Committee, and
revised as necessary, at the next meeting. Final minutes shall be distributed to
the members of the Joint Steering Committee.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

50



--------------------------------------------------------------------------------

(g) Term. The Joint Steering Committee shall exist until the termination or
expiration of the Initial Term.

 

(h) Expenses. Each Party shall be responsible for all travel and related costs
for its representatives to attend meetings of, and otherwise participate on, the
Joint Steering Committee and subcommittees thereof.

 

9. CONFIDENTIALITY

 

9.1 Confidential Information. “Confidential Information” shall mean all
disclosures of proprietary and confidential information hereunder or under the
Confidentiality Agreement dated October 1, 2004 between the Parties (i) which
are in writing and clearly identified as being “Confidential” or (ii) if
disclosed orally, which are reduced to writing within thirty (30) days of oral
disclosure and clearly identified as being “Confidential”. Except to the extent
expressly authorized by this Agreement or otherwise agreed to by the Parties in
writing, during the term of this Agreement and for a period of [**********]
following the termination or expiration of this Agreement, the receiving Party
shall take such reasonable measures to maintain such Confidential Information as
confidential as it takes to protect its own proprietary and Confidential
Information, and shall not publish or otherwise disclose such Confidential
Information or use such Confidential Information for any other purpose than for
the performance of this Agreement. The following information shall not be
considered Confidential Information:

 

(a) information which was already known to the receiving Party, other than under
an obligation of confidentiality to the disclosing Party, at the time of
disclosure by the other Party; or

 

(b) information which was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party; or

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

51



--------------------------------------------------------------------------------

(c) information which becomes generally available to the public or otherwise
part of the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; or

 

(d) information which was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information; or

 

(e) information which was developed independently without reference to or
knowledge of Confidential Information received from the other Party hereunder as
evidenced by the receiving Party’s own written records.

 

9.2 Required Disclosure. In the event either Party must disclose the other
Party’s Confidential Information in order to comply with applicable governmental
regulations or as otherwise required by law or judicial process, such Party
shall give reasonable advance notice to the other Party of such proposed
disclosure and shall use its best efforts to secure confidential treatment of
such Confidential Information which is required to be disclosed.

 

10. INDEMNIFICATION

 

10.1 Indemnification by 454. In addition to 454’s indemnity obligations set
forth elsewhere in this Agreement, 454 shall defend, indemnify and hold FHLR
harmless against any claims, actions, suits, proceedings, losses, damages,
liabilities, costs and expenses (including reasonable attorney’s fees)
(“Liability”), related to or resulting from any Third Party claims or suits for
personal injury, property damage and/or wrongful death made or brought against
FHLR to the extent such Liability arises out of or relates to a breach of any
representation or warranty provided by 454 herein, or 454’s negligence or
willful misconduct resulting in non-conformity with the Specifications of
Licensed Products supplied by 454 to FHLR. 454 will pay all cost of damages
finally awarded in any such proceedings or any settlement with respect to any
such claims.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

52



--------------------------------------------------------------------------------

10.2 Indemnification by FHLR. FHLR shall defend, indemnify and hold 454 harmless
against any claims, actions, suits, proceedings, losses, damages, liabilities,
costs and expenses (including reasonable attorney’s fees) (“Liability”), related
to or resulting from any Third Party claims or suits for personal injury,
property damage and/or wrongful death made or brought against 454 to the extent
such Liability arises out of or relates to a breach of any representation or
warranty provided by FHLR herein, or FHLR’s negligence or willful misconduct
resulting in non-conformity with the Specifications of Licensed Products
supplied by FHLR to 454 or sold by FHLR or its Affiliates hereunder. FHLR will
pay all cost of damages finally awarded in any such proceedings or any
settlement with respect to any such claims.

 

10.3 Condition to Indemnification. If either Party expects to seek
indemnification under this Agreement, it shall promptly give notice to the
indemnifying Party of the basis for such claim of indemnification. If
indemnification is sought as a result of any Third Party claim or suit, such
notice to the indemnifying Party shall be given within [***********] after
receipt by the other Party of such claim or suit; provided, however, that the
failure to give notice within such time period shall not relieve the
indemnifying Party of its obligation to indemnify unless it shall be materially
prejudiced by the failure. Each Party shall fully cooperate with the other Party
in the defense of all such claims or suits, and each Party shall be obligated to
use commercially reasonable efforts to mitigate any damages for which it seeks
indemnification hereunder. No offer of settlement, settlement or compromise
shall be binding on a Party hereto without its prior written consent (which
consent shall not be unreasonably withheld) unless such settlement fully
releases such Party without any liability, loss, cost or obligation to such
Party. In addition, no Party shall agree to any settlement which may reasonably
be expected to be detrimental to the reputation of the other Party hereto
without the prior written consent of the other Party, such consent to not be
unreasonably withheld.

 

10.4 No Incidental and/or Consequential Damages. Neither FHLR nor 454 shall
under any circumstances be liable for incidental and/or consequential damages to
the other.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

53



--------------------------------------------------------------------------------

11. TERM AND TERMINATION

 

11.1 Term and Expiration.

 

(a) The Initial Term of this Agreement shall be
[**********************************] or until [************] after the end of
the first Contract Year in which aggregate Net Sales of Licensed Products have
reached [************************************ *****], whichever shall first
occur, unless such Initial Term is extended as provided in (b) below, or is
extended by the Parties by mutual agreement.

 

(b) If (i) FHLR has met minimum performance standards of
[******************************************************* *********] in the [*]
Contract Year after first Commercial Launch of a Licensed Product, or (ii)
payment of equivalent royalties to 454 based on actual product mix among
Licensed Products manufactured by FHLR and Licensed Products manufactured by 454
in such [*] Contract Year, or (iii) aggregate Net Sales of Licensed Products in
any Contract Year have reached
[***********************************************], FHLR shall have the right of
first negotiation to extend the Initial Term of this Agreement for an additional
[************] as follows: If FHLR provides notice to 454 within [**********] of
becoming eligible to exercise such right of first negotiation, the Parties shall
conduct exclusive negotiations and use good faith efforts to conclude an
agreement to extend the Initial Term within [****************************]
thereafter. If the Parties are unable to agree upon the terms of such agreement
despite the use of good faith efforts during a period of at least
[****************************], this Agreement will expire after the Initial
Term or FHLR shall have the right to elect within [**************] of such
[**************************] period to receive the rights set forth in (c)
below. If, on the other hand, FHLR does not elect to exercise such right of
first negotiation within [**********] of becoming eligible to do so, then FHLR’s
rights following the Initial Term shall continue hereunder solely to the extent
set forth in (c) below.

 

(c) If the Initial Term of this Agreement is not extended as provided above or
terminated for any reason other than (i) breach by FHLR, or (ii) termination by
454 according to Section 11.4, FHLR shall retain for the life of the Licensed
Patents the rights

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

54



--------------------------------------------------------------------------------

as set forth in this Agreement, but which rights shall be non-exclusive and
shall exist solely with respect to the Licensed Products included on Exhibit 2
as of the end of such Initial Term. FHLR will also then have a right but not the
obligation to manufacture all such Licensed Products for sale in accordance with
the terms of the retained non-exclusive rights and 454 will furnish FHLR at
least [*********] before the termination of the Initial Term with all
manufacturing instructions, SOPs and further documentation as necessary for the
manufacturing of the Licensed Products, and with respect to Third Party
suppliers of 454, 454 will consent that these suppliers shall supply FHLR at the
same terms as they supply materials to 454. If the Initial Term of this
Agreement is not extended as provided above and FHLR manufactures any Licensed
Products under its non-exclusive rights as set forth herein, the royalties to be
paid to 454 for Instruments, Software and Disposables shall be fixed at
[*************] of Net Sales and the royalty to be paid for Reagent Kits shall
be at [***************] of Net Sales and otherwise subject to the non-financial
provisions set forth herein. For the avoidance of doubt, the royalty payments of
[***************] and [*******************] set forth above shall in such case
remain the only financial consideration from FHLR to 454 in such non-exclusive
license except for the Transfer Prices to be paid by FHLR for any Licensed
Products where 454 continues to supply FHLR. After the Initial Term, all
relevant provisions of this Agreement (including non-exclusive supply until FHLR
is in the position to manufacture Licensed Products at its own facilities) shall
remain in full force and effect except as expressly modified by this Section
11.1(c), and FHLR shall be permitted to terminate this Agreement during any such
non-exclusive period on [*************] prior written notice to 454.

 

11.2 Termination for Cause. Upon any material breach of this Agreement by either
Party, the non-breaching Party may terminate this Agreement upon [**********]
written notice to the breaching Party. The termination notice shall become
effective at the end of the [*************] period unless the breaching Party
has cured such breach within such period.

 

11.3 Acquisition of 454. If a Third Party other than CuraGen becomes or is to
become the owner in one transaction or as a result of a series of transactions,
whether through sale or merger, of at least [*************] of the outstanding
voting common stock or equity

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

55



--------------------------------------------------------------------------------

of 454 or if a Third Party becomes or is to become the owner in one transaction
or as a result of a series of transactions, whether through sale or merger, of
at least [****************] of the outstanding voting common stock or equity of
CuraGen while CuraGen owns a [**************************] interest in 454 or
[**********************] of the outstanding voting common stock or equity in
454, 454 shall promptly notify FHLR of such actual or pending acquisition or
merger (the “Notification Date”). Within [*******************] following the
Notification Date, FHLR shall provide written notification to 454 of FHLR’s
election of either one of the following two options: (i) that FHLR shall permit
such Third Party to assume the terms of this Agreement in the place of 454; or
(ii) that FHLR has elected to terminate this Agreement effective as of the date
of FHLR’s written notification.

 

11.4 Termination for Insolvency. Either Party may terminate the Agreement upon
written notice to the other in the event of (a) the appointment of a receiver by
the other Party of all or any substantial part of its properties, provided that
such receiver is not discharged within [**********] of its appointment; (b) the
adjudication of the other Party as bankrupt; (c) the admission by the other
Party in writing of its inability to pay its debts as they become due; (d) the
execution by the other Party of an assignment, arrangement or reorganization of
its assets for the benefit of its creditors; (e) the filing by the other Party
of a petition to be adjudged bankrupt, or a petition or answer admitting the
material allegations of a petition filed against the other Party in any
bankruptcy proceeding, or the acts of the other Party in any other judicial
proceeding intended to effect a discharge of the debts of the other Party, in
whole or in part; or (f) the other Party for any reason ceases to do business.

 

11.5 Consequences of Expiration or Early Termination.

 

(a) Upon the expiration or early termination of this Agreement, each Party shall
return or destroy, and certify to such destruction of, all Confidential
Information of the other Party, except that each Party may maintain one (1) copy
for archival purposes solely to confirm compliance with the provisions of
Article 9.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

56



--------------------------------------------------------------------------------

(b) At 454’s request, FHLR shall purchase any Safety Stock inventory held by 454
in accordance with Section 3.7 upon early termination of this Agreement by FHLR
for any reason or upon the expiration of the Initial Term, except for (i)
termination due to breach or failure to supply by 454 or (ii) termination due to
a Force Majeure event of 454 or (iii) in the event that a Third Party institutes
proceedings against either FHLR, 454 or Subcontractor claiming that the Licensed
Product infringes that Third Party’s intellectual property rights or (iv)
termination by FHLR pursuant to Section 11.3. In addition, FHLR may, but is not
obligated to, purchase the Safety Stock inventory held by 454 upon termination
by FHLR for breach by 454 or a Force Majeure event of 454.

 

11.6 Inclusive Remedy. Except as otherwise provided in this Agreement, each
Party shall have the rights and remedies set forth herein in addition to any
other remedies which it may have under applicable law. Each Party shall have the
sole discretion to determine which of its rights and remedies, if any, it shall
pursue and such Party shall not be required to exhaust any of its other rights
or remedies before pursuing any one of the rights and remedies set forth in this
Agreement.

 

11.7 Survival. Expiration or early termination of this Agreement shall not
relieve either Party of its obligations incurred prior to expiration or early
termination. The obligations under Sections 2.2(a), 5.2, 5.6, 6.4, 6.6, 12.7,
12.10 and 12.12, and Articles 4, 7, 9, 10 and 11 of this Agreement, shall
survive expiration or early termination of this Agreement or of any extensions
thereof in accordance with their terms.

 

12. MISCELLANEOUS

 

12.1 Notices. All notices, requests or other communications required or
permitted to be served under this Agreement to any Party shall be in writing and
shall be deemed to have been sufficiently given when delivered by personal
service, recognized courier providing evidence of delivery or sent by registered
mail, or facsimile, to the recipient addressed as follows:

 

(a) If to FHLR:

 

Head Legal Diagnostics

Grenzacherstrasse 124

CH-4070 Basel

Switzerland

Fax +41 61 688 1396

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

57



--------------------------------------------------------------------------------

(b) Copy to:

 

Legal Counsel RAS

Nonnenwald 2

82377 Penzberg

Germany

Fax +49 8856 60 7292

 

(c) If to 454:

 

454 Life Sciences Corporation

20 Commercial Street

Branford, CT 06405

USA

Fax: 203-481-2075

 

(d) Copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

USA

Attention: Jeffrey M. Wiesen, Esq.

Fax: 617-542-2241

 

All such communications shall be deemed to be effective on the day on which
personally served or delivered by such courier, or, if sent by registered mail,
on the [********] following the date presented to the postal authorities for
delivery to the other Party (the cancellation date stamped on the envelope being
evidence of the date of such delivery), or if by facsimile, on the facsimile
date. Either Party may give to the other written notice of change of address, in
which event any communication shall thereafter be given to such Party as above
provided at such changed address.

 

12.2 Electronic Data Interchange. The Parties shall, within thirty (30) days
following the Effective Date, mutually agree as to the parameters that will
allow for electronic data interchange between them (“EDI”). Such parameters
include, but are not limited to, data

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

58



--------------------------------------------------------------------------------

formats and contents, transaction sets and encryption requirements. During the
term of this Agreement, the Parties shall use their best efforts to utilize EDI
in all aspects of performing their obligations hereunder.

 

12.3 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their successors and assigns. Notwithstanding the
foregoing, no Party hereto shall have the right to assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party, such consent to not be unreasonably withheld; provided, however, FHLR may
assign or delegate at its sole discretion its rights and obligations, in whole
or in part, under this Agreement and/or the R&D Agreement to any of its
Affiliates including, without limitation, RDG without any such prior written
consent, but shall remain liable hereunder notwithstanding such assignment. Any
such assignee shall assume this Agreement and the R&D Agreement subject to the
rights and obligations of the Parties to this Agreement and the R&D Agreement.

 

12.4 Waivers. Any waiver by either of the Parties hereto of any rights arising
from a breach of any covenants or conditions of this Agreement shall not be
construed as a continuing waiver of other breaches of the same nature or other
covenants or conditions of this Agreement.

 

12.5 No Agency, Etc. This Agreement is not intended to create, nor should it be
construed as creating, an agency, joint venture, partnership or
employer-employee relationship between FHLR and 454. Each Party shall act solely
as an independent contractor and shall have no right, express or implied, to act
for or to sign the name of or bind the other Party in any way or to make
quotations or to write letters under the name of the other Party or to represent
that the Party is in any way responsible for any acts or omissions of such
Party.

 

12.6 Force Majeure. FHLR and 454 shall not be liable for loss, damage, detention
or delay resulting from any cause whatsoever beyond its reasonable control or
resulting from and, including, without limitation, acts of terrorism, fire,
flood, strike, lock out, civil or military authority, insurrection, war,
embargo, prohibition by applicable government authority of the export/import of
each of the Licensed Products or raw material for each of

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

59



--------------------------------------------------------------------------------

the Licensed Products due to an animal disease (but only as regards the
[**************] and not resulting from any action or omission by 454, container
or transportation shortage or delay of 454 due to such causes, and delivery
dates shall be extended to the extent of any delays resulting from the foregoing
or similar causes. The Party so affected shall give prompt notice to the other
Party of such cause, and shall take whatever reasonable steps are necessary to
relieve the effort of such cause as rapidly as reasonably possible. The Party
giving such notice shall thereupon be excused from such of its obligations
hereunder as it is thereby disabled from performing for so long as it is so
disabled or for [**************] after giving notice, whichever is longer;
provided, however, that such affected Party shall commence and continue to take
reasonable and diligent actions to cure such cause.

 

12.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law principles thereof. The Parties agree that the United Nations
Convention on Contracts for the International Sale of Goods (1980) is
specifically excluded from application to this Agreement.

 

12.8 Public Announcements. The Parties agree to consult with each other
regarding content and timing before issuing any press release or making any
public statement with respect to this Agreement or any other transaction
contemplated herein or the R&D Agreement and, except as may be required by
applicable law or any listing agreement with any national securities exchange,
shall not issue any such press release or make any such public statement prior
to obtaining the written consent of the other Party. The existence of this
Agreement shall not be disclosed or confirmed to a Third Party, other than
financial and legal advisors and actual or potential business partners of either
Party who have a reasonable need for access to such information and who are
bound by confidentiality obligations substantially similar to those set forth
herein, without the mutual written consent of both 454 and FHLR, which consent
shall not be unreasonably withheld or delayed.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

60



--------------------------------------------------------------------------------

12.9 Customer Information. On the Effective Date of the Agreement, 454 will
provide to RDG a list of all existing customers for the Licensed Products and
inform them about the exclusive distribution by RDG upon launch of Licensed
Product.

 

12.10 Disputes and Alternative Dispute Resolution. All disputes, controversies
and differences which may arise between the Parties hereto (and which cannot be
settled within the Joint Steering Committee) that cannot be resolved within a
thirty (30) days period by an executive committee consisting of two (2)
appointed senior managers of each of 454 and FHLR shall subsequently be tried to
be settled amicably through mutual consultation within thirty (30) days of a
written settlement request of either Party.

 

If such conflict resolution does not provide a solution, any remaining disputes
arising out of or in connection with the Agreements, including any question
regarding its existence, validity, breach, violation or termination, shall be
exclusively and finally settled under the Rules of Arbitration of the
International Chamber of Commerce by three arbitrators (the “Arbitral Tribunal”)
appointed in accordance with the said Rules. Any award granted by the Arbitral
Tribunal shall be final, binding and enforceable against the Parties. The
arbitration shall at all times be held in the English language, provided,
however, that (i) a Party may submit documents in the German language and such
submitted documents will only be translated into the English language if the
Arbitral Tribunal or a Party so requests, and (ii) that the cost of translation
of any such German language documents shall be at the sole expense of the Party
submitting such documents. Any arbitration arising pursuant to the Agreements
shall be held in New York, N.Y. under the laws of the State of New York.
Discovery shall only be admissible to the extent permitted and not prohibited
under Article 20 of the ICC Rules.

 

12.11 Exhibits. The Parties hereby agree to be bound by and fully perform the
terms, conditions, representations, warranties and obligations contained in the
Exhibits, attached hereto and made part hereof, as if the same were fully set
forth in this Agreement.

 

12.12 Severability. If any provision of this Agreement is finally held to be
invalid, illegal or unenforceable by a court or agency of competent
jurisdiction, that provision shall be severed or shall be modified by the
Parties so as to be legally enforceable (and, to the

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

61



--------------------------------------------------------------------------------

extent modified, it shall be modified so as to reflect, to the extent possible,
the intent of the Parties) and the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired in any way.

 

12.13 Amendments. Except as otherwise expressly provided herein neither this
Agreement nor any provision hereof may be amended or waived except by a written
instrument signed by the Party against whom enforcement of the amendment or
waiver is sought.

 

12.14 Singular and Plural. Where the context hereto requires, the singular
number shall be deemed to include the plural and vice-versa.

 

12.15 Headings. The headings of the paragraphs and subparagraphs of this
Agreement have been added for the convenience of the Parties and shall not be
deemed a part hereof.

 

12.16 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single Agreement.

 

12.17 Final Agreement. This Agreement, together with the R&D Agreement, as of
the Effective Date, is the sole understanding and agreement of the Parties
hereto with respect to the subject matter hereof and supersedes all other such
prior agreements and understandings. In the event of a conflict between the R&D
Agreement and this Agreement, the provisions of this Agreement shall prevail
over and/or amend the relevant provisions of the R&D Agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative.

 

Branford,   Basel, 454 Life Sciences Corporation   F. Hoffmann-La Roche Ltd By:
 

/s/ Christopher K. McLeod

--------------------------------------------------------------------------------

  By:  

/s/ Heino von Prondzynski

--------------------------------------------------------------------------------

Name:   Christopher K. McLeod   Name:   Heino von Prondzynski Title:   President
and CEO   Title:   CEO Division Roche Diagnostics Date: May 11, 2005   Date: May
11, 2005         By:  

/s/ Claus-Joerg Ruetsch

--------------------------------------------------------------------------------

        Name:   Claus-Joerg Ruetsch         Title:   Head Legal Diagnostics    
    Date: May 11, 2005

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

63



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

1.   Exhibit 1   Licensed Patents 2.   Exhibit 2   Licensed Products, Launch
Dates and Initial estimated ASP 3.   Exhibit 3   Licensed Products
Specifications 4.   Exhibit 4   Strategic partners with collaborative research
agreements 5.   Exhibit 5   Proposed Licensed Products, launch dates and Initial
estimated ASP 6.   Exhibit 6   Design Control Guidelines 7.   Exhibit 7   Spare
parts 8.   Exhibit 8   Proposed Licensed Products Specifications 9.   Exhibit 9
  Shipping instructions and pallet guidelines 10.   Exhibit 10   Release
criteria and values for CoA 11.   Exhibit 11   Labeling 12.   Exhibit 12  
Steering Committees 13.   Exhibit 13   Quality Management System Requirements
14.   Exhibit 14   Suppliers of critical products 15.   Exhibit 15   Third Party
Patents

 

TRA 2054722v4

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the

Company’s application requesting confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934.

 

64